[exhibit10ahtmlfriendly001.jpg]
Exhibit 10(a) EXECUTION VERSION $100,000,000 TERM LOAN CREDIT AGREEMENT dated as
of April 1, 2020 among PPL CAPITAL FUNDING, INC., as the Borrower, PPL
CORPORATION, as the Guarantor, THE LENDERS FROM TIME TO TIME PARTY HERETO and
CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as Administrative Agent



--------------------------------------------------------------------------------



 
[exhibit10ahtmlfriendly002.jpg]
TABLE OF CONTENTS Page ARTICLE I DEFINITIONS
...............................................................................................................
1 Section 1.01 Definitions
......................................................................................................
1 Section 1.02 Divisions
......................................................................................................
14 ARTICLE II THE CREDITS
.............................................................................................................
14 Section 2.01 The Loans
.....................................................................................................
14 Section 2.02 [Reserved]
....................................................................................................
14 Section 2.03 Notice of Borrowings
...................................................................................
14 Section 2.04 Notice to Lenders; Funding of Loans
........................................................... 15 Section 2.05
Noteless Agreement; Evidence of Indebtedness
.......................................... 16 Section 2.06 Interest Rates
................................................................................................
16 Section 2.07 [Reserved]
....................................................................................................
18 Section 2.08 Replacement of Lenders
...............................................................................
18 Section 2.09 Repayment of Loans
.....................................................................................
19 Section 2.10 Optional Prepayments and Repayments
....................................................... 19 Section 2.11 General
Provisions as to Payments
.............................................................. 19 Section 2.12
Funding Losses
.............................................................................................
20 Section 2.13 Computation of Interest and Fees
................................................................. 20 Section
2.14 Basis for Determining Interest Rate Inadequate, Unfair or
Unavailable...................................................................................................
20 Section 2.15 Illegality
.......................................................................................................
22 Section 2.16 Increased Cost and Reduced Return
............................................................. 22 Section 2.17
Taxes
............................................................................................................
23 Section 2.18 Base Rate Loans Substituted for Affected Euro-Dollar Loans
.................... 26 ARTICLE III [RESERVED]
...............................................................................................................
27 ARTICLE IV CONDITIONS
..............................................................................................................
27 Section 4.01 Conditions to Closing
...................................................................................
27 ARTICLE V REPRESENTATIONS AND WARRANTIES
............................................................ 28 Section 5.01
Status
............................................................................................................
28 Section 5.02 Authority; No Conflict
.................................................................................
28 Section 5.03 Legality; Etc
.................................................................................................
28 Section 5.04 Financial Condition
......................................................................................
29 Section 5.05 Litigation
......................................................................................................
29 i



--------------------------------------------------------------------------------



 
[exhibit10ahtmlfriendly003.jpg]
TABLE OF CONTENTS (continued) Page Section 5.06 No Violation
.................................................................................................
29 Section 5.07 ERISA
..........................................................................................................
29 Section 5.08 Governmental Approvals
............................................................................. 30
Section 5.09 Investment Company Act
............................................................................. 30
Section 5.10 Tax Returns and Payments
........................................................................... 30
Section 5.11 Compliance with Laws
.................................................................................
30 Section 5.12 No Default
....................................................................................................
30 Section 5.13 Environmental Matters
.................................................................................
30 Section 5.14 Material Subsidiaries and Ownership
........................................................... 31 Section 5.15 OFAC
...........................................................................................................
31 Section 5.16 Anti-Corruption
............................................................................................
32 ARTICLE VI COVENANTS
..............................................................................................................
32 Section 6.01 Information
...................................................................................................
32 Section 6.02 Maintenance of Insurance
............................................................................ 34
Section 6.03 Conduct of Business and Maintenance of Existence
.................................... 34 Section 6.04 Compliance with Laws,
Etc.......................................................................... 34
Section 6.05 Books and Records
.......................................................................................
34 Section 6.06 Use of Proceeds
............................................................................................
35 Section 6.07 Merger or Consolidation
..............................................................................
35 Section 6.08 Asset
Sales....................................................................................................
35 Section 6.09 Consolidated Debt to Consolidated Capitalization Ratio
............................. 35 ARTICLE VII DEFAULTS
..................................................................................................................
36 Section 7.01 Events of Default
..........................................................................................
36 ARTICLE VIII THE ADMINISTRATIVE AGENT
............................................................................. 37
Section 8.01 Appointment and Authorization
................................................................... 37 Section
8.02 Individual Capacity
......................................................................................
38 Section 8.03 Delegation of Duties
.....................................................................................
38 Section 8.04 Reliance by the Administrative Agent
......................................................... 38 Section 8.05 Notice
of Default
..........................................................................................
38 Section 8.06 Non-Reliance on the Administrative Agent and Other
Lenders................... 39 Section 8.07 Exculpatory Provisions
................................................................................
39 Section 8.08 Indemnification
............................................................................................
39 ii



--------------------------------------------------------------------------------



 
[exhibit10ahtmlfriendly004.jpg]
TABLE OF CONTENTS (continued) Page Section 8.09 Resignation; Successors
...............................................................................
40 ARTICLE IX MISCELLANEOUS
.....................................................................................................
40 Section 9.01 Notices
..........................................................................................................
40 Section 9.02 No Waivers; Non-Exclusive Remedies
........................................................ 42 Section 9.03
Expenses; Indemnification
........................................................................... 42
Section 9.04 Sharing of Set-Offs
.......................................................................................
43 Section 9.05 Amendments and
Waivers............................................................................
43 Section 9.06 Successors and Assigns
................................................................................
44 Section 9.07 Governing Law; Submission to Jurisdiction
................................................ 46 Section 9.08 Counterparts;
Integration; Effectiveness
...................................................... 46 Section 9.09 Generally
Accepted Accounting Principles .................................................
46 Section 9.10 Usage
............................................................................................................
46 Section 9.11 WAIVER OF JURY TRIAL
........................................................................ 47
Section 9.12 Confidentiality
..............................................................................................
47 Section 9.13 USA PATRIOT Act Notice
.......................................................................... 48
Section 9.14 No Fiduciary Duty
........................................................................................
48 Section 9.15 Acknowledgment and Consent to Bail-in of Affected Financial
Institutions
....................................................................................................
49 Section 9.16 Survival
........................................................................................................
49 Section 9.17 Interest Rate Limitation
................................................................................
49 Section 9.18
Severability...................................................................................................
49 Section 9.19 Headings
.......................................................................................................
50 ARTICLE X GUARANTY
................................................................................................................
50 Section 10.01 Guaranty
.......................................................................................................
50 Section 10.02 Guaranty Unconditional
...............................................................................
50 Section 10.03 Discharge Only Upon Payment in Full; Reinstatement in Certain
Circumstances
..............................................................................................
51 Section 10.04 Waiver by Guarantor
....................................................................................
51 Section 10.05 Subrogation
..................................................................................................
51 Section 10.06 Stay of Acceleration
.....................................................................................
51 Section 10.07 Continuing Guaranty
....................................................................................
51 Section 10.08 Default Payments by Borrower
.................................................................... 51 Section
10.09 Duty to Stay Advised
...................................................................................
52 iii



--------------------------------------------------------------------------------



 
[exhibit10ahtmlfriendly005.jpg]
Appendices: Appendix A - Commitments Schedule: Schedule 5.14 - Material
Subsidiaries Exhibits: Exhibit A-1 - Form of Notice of Borrowing Exhibit A-2 -
Form of Notice of Conversion/Continuation Exhibit B - Form of Note Exhibit C -
Form of Assignment and Assumption Agreement Exhibit D - Forms of Opinion of
Counsel for the Loan Parties Exhibit E U.S. Tax Compliance Certificates iv



--------------------------------------------------------------------------------



 
[exhibit10ahtmlfriendly006.jpg]
TERM LOAN CREDIT AGREEMENT (this “Agreement”) dated as of April 1, 2020 is
entered into among PPL CAPITAL FUNDING, INC., a Delaware corporation (the
“Borrower”), PPL CORPORATION, a Pennsylvania corporation (the “Guarantor”) the
LENDERS party hereto from time to time and CANADIAN IMPERIAL BANK OF COMMERCE,
NEW YORK BRANCH, as the Administrative Agent. The parties hereto agree as
follows: RECITALS The Loan Parties (as hereinafter defined) have requested that
the Lenders provide a term loan facility in an aggregate principal amount not to
exceed $100,000,000.00. In consideration of their mutual covenants and
agreements hereinafter set forth and intending to be legally bound hereby, the
parties hereto covenant and agree as follows: ARTICLE I DEFINITIONS Section 1.01
Definitions. All capitalized terms used in this Agreement or in any Appendix,
Schedule or Exhibit hereto which are not otherwise defined herein or therein
shall have the respective meanings set forth below. “Adjusted London Interbank
Offered Rate” means, for any Interest Period, a rate per annum equal to the
quotient obtained (rounded upward, if necessary, to the nearest 1/100th of 1%)
by dividing (i) the London Interbank Offered Rate for such Interest Period by
(ii) 1.00 minus the Euro-Dollar Reserve Percentage. “Administrative Agent” means
CIBC, in its capacity as administrative agent for the Lenders hereunder and
under the other Loan Documents, and its successor or successors in such
capacity. “Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form provided by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Borrower) duly
completed by such Lender. “Affected Financial Institution” means (a) any EEA
Financial Institution or (b) any UK Financial Institution. “Affiliate” means,
with respect to any Person, any other Person who is directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if such Person possesses, directly or
indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through the ownership of stock or its
equivalent, by contract or otherwise. In no event shall the Administrative Agent
or any Lender be deemed to be an Affiliate of the Borrower, the Guarantor or any
of their Subsidiaries. “Agreement” has the meaning set forth in the introductory
paragraph hereto, as this Agreement may be amended, restated, supplemented or
modified from time to time. “Applicable Lending Office” means, with respect to
any Lender, (i) in the case of its Base Rate Loans, its Base Rate Lending Office
and (ii) in the case of its Euro-Dollar Loans, its Euro-Dollar Lending Office.
“Applicable Percentage” means, for purposes of calculating the applicable
interest rate for any day for any Base Rate Loans or Euro-Dollar Loans, the
appropriate applicable percentage set forth below



--------------------------------------------------------------------------------



 
[exhibit10ahtmlfriendly007.jpg]
corresponding to the then current highest Borrower’s Ratings; provided, that, in
the event that the Borrower’s Ratings shall fall within different levels and
ratings are maintained by both Rating Agencies, the applicable rating shall be
based on the higher of the two ratings unless one of the ratings is two or more
levels lower than the other, in which case the applicable rating shall be
determined by reference to the level one rating lower than the higher of the two
ratings: Borrower’s Ratings Applicable Percentage Applicable Percentage for (S&P
/Moody’s) for Base Rate Loans Euro-Dollar Loans Category > A+ from S&P / A1 from
0.000% 0.70% A Moody’s Category A from S&P / A2 from 0.000% 0.70% B Moody’s
Category A- from S&P / A3 from 0.000% 0.70% C Moody’s Category BBB+ from S&P /
Baa1 from 0.000% 0.70% D Moody’s Category BBB from S&P / Baa2 from 0.000% 0.825%
E Moody’s Category ≤BBB- from S&P / Baa3 0.000% 0.825% F from Moody’s “Approved
Fund” means any Fund that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender. “Asset Sale” means any sale of any assets,
including by way of the sale by the Guarantor or any of its Subsidiaries of
equity interests in such Subsidiaries. “Assignee” has the meaning set forth in
Section 9.06(c). “Assignment and Assumption Agreement” means an Assignment and
Assumption Agreement, substantially in the form of attached Exhibit C, under
which an interest of a Lender hereunder is transferred to an Eligible Assignee
pursuant to Section 9.06(c). “Authorized Officer” means the president, the chief
operating officer, the chief financial officer, the chief accounting officer,
any vice president, the treasurer, the assistant treasurer or the controller of
the applicable Loan Party or such other individuals reasonably acceptable to the
Administrative Agent as may be designated in writing by the Borrower from time
to time. “Bail-In Action” means the exercise of any Write-Down and Conversion
Powers by the applicable Resolution Authority in respect of any liability of an
Affected Financial Institution. “Bail-In Legislation” means, (a) with respect to
any EEA Member Country implementing Article 55 of Directive 2014/59/EU of the
European Parliament and of the Council of the European Union, the implementing
law, regulation, rule or requirement for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule and (b) with
respect to the United Kingdom, Part I of the United Kingdom Banking Act 2009 (as
amended from time to time) and any other law, regulation or rule applicable in
the United Kingdom relating to the resolution of unsound or failing banks,
investment firms or other financial institutions or their affiliates (other than
through liquidation, administration or other insolvency proceedings). 2



--------------------------------------------------------------------------------



 
[exhibit10ahtmlfriendly008.jpg]
“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as amended, or any
successor statute. “Base Rate” means for any day, a rate per annum equal to the
highest of (i) the Prime Rate for such day, (ii) the sum of 1/2 of 1% plus the
Federal Funds Rate for such day and (iii) except during any period of time
during which a notice delivered to the Borrower under Section 2.14 or Section
2.15 shall remain in effect, the London Interbank Offered Rate plus 1%. “Base
Rate Borrowing” means a Borrowing comprised of Base Rate Loans. “Base Rate
Lending Office” means, as to each Lender, its office located at its address set
forth in its Administrative Questionnaire (or identified in its Administrative
Questionnaire as its Base Rate Lending Office) or such other office as such
Lender may hereafter designate as its Base Rate Lending Office by notice to the
Borrower and the Administrative Agent. “Base Rate Loan” means a Loan in respect
of which interest is computed on the basis of the Base Rate. “Benchmark
Replacement” means the sum of: (a) the alternate benchmark rate (which may
include Term SOFR) that has been selected by the Administrative Agent and the
Borrower giving due consideration to (i) any selection or recommendation of a
replacement rate or the mechanism for determining such a rate by the Relevant
Governmental Body or (ii) any evolving or then-prevailing market convention for
determining a rate of interest as a replacement to LIBOR for U.S.
dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement. “Benchmark Replacement Adjustment”
means, with respect to any replacement of LIBOR with an Unadjusted Benchmark
Replacement for each applicable Interest Period, the spread adjustment, or
method for calculating or determining such spread adjustment, (which may be a
positive or negative value or zero) that has been selected by the Administrative
Agent and the Borrower giving due consideration to (i) any selection or
recommendation of a spread adjustment, or method for calculating or determining
such spread adjustment, for the replacement of LIBOR with the applicable
Unadjusted Benchmark Replacement by the Relevant Governmental Body or (ii) any
evolving or then-prevailing market convention for determining a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of LIBOR with the applicable Unadjusted Benchmark Replacement
for U.S. dollar denominated syndicated credit facilities at such time.
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement). 3



--------------------------------------------------------------------------------



 
[exhibit10ahtmlfriendly009.jpg]
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBOR: 1) in the case of clause (1) or (2) of the definition of
“Benchmark Transition Event,” the later of (a) the date of the public statement
or publication of information referenced therein and (b) the date on which the
administrator of LIBOR permanently or indefinitely ceases to provide LIBOR; or
2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein. “Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBOR: 1) a public statement or publication of
information by or on behalf of the administrator of LIBOR announcing that such
administrator has ceased or will cease to provide LIBOR, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide LIBOR; 2) a public
statement or publication of information by the regulatory supervisor for the
administrator of LIBOR, the U.S. Federal Reserve System, an insolvency official
with jurisdiction over the administrator for LIBOR, a resolution authority with
jurisdiction over the administrator for LIBOR or a court or an entity with
similar insolvency or resolution authority over the administrator for LIBOR,
which states that the administrator of LIBOR has ceased or will cease to provide
LIBOR permanently or indefinitely, provided that, at the time of such statement
or publication, there is no successor administrator that will continue to
provide LIBOR; or 3) a public statement or publication of information by the
regulatory supervisor for the administrator of LIBOR announcing that LIBOR is no
longer representative. “Benchmark Transition Start Date” means (a) in the case
of a Benchmark Transition Event, the earlier of (i) the applicable Benchmark
Replacement Date and (ii) if such Benchmark Transition Event is a public
statement or publication of information of a prospective event, the 90th day
prior to the expected date of such event as of such public statement or
publication of information (or if the expected date of such prospective event is
fewer than 90 days after such statement or publication, the date of such
statement or publication) and (b) in the case of an Early Opt-in Election, the
date specified by the Administrative Agent or the Required Lenders, as
applicable, by notice to the Borrower, the Administrative Agent (in the case of
such notice by the Required Lenders) and the Lenders. “Benchmark Unavailability
Period” means, if a Benchmark Transition Event and its related Benchmark
Replacement Date have occurred with respect to LIBOR and solely to the extent
that LIBOR has not been replaced with a Benchmark Replacement, the period (x)
beginning at the time that such Benchmark Replacement Date has occurred if, at
such time, no Benchmark Replacement has replaced LIBOR for all purposes
hereunder in accordance with Section 2.14(b) and (y) ending at the time that a
Benchmark Replacement has replaced LIBOR for all purposes hereunder pursuant to
Section 2.14(b). “Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Borrower” has the meaning set forth in the introductory paragraph hereto. 4



--------------------------------------------------------------------------------



 
[exhibit10ahtmlfriendly010.jpg]
“Borrower’s Rating” means the senior unsecured long-term debt rating of the
Borrower from S&P or Moody’s without giving effect to any third party credit
enhancement except for a guaranty of the Guarantor (it being understood that all
of the Borrower’s long term debt is Guaranteed by the Guarantor). “Borrowing”
means a borrowing consisting of Loans of a single Type made by the Lenders on a
single date and, in the case of a Euro-Dollar Borrowing, having a single
Interest Period. “Business Day” means any day except a Saturday, Sunday or other
day on which commercial banks in New York, New York are authorized by law to
close; provided, that when used with respect to any borrowing of, payment or
prepayment of principal of or interest on, or the Interest Period for, a
Euro-Dollar Loan, or a notice by the Borrower with respect to any such borrowing
payment, prepayment or Interest Period, the term “Business Day” shall also mean
that such day is a London Business Day. “Capital Lease” means any lease of
property which, in accordance with GAAP, should be capitalized on the lessee’s
balance sheet. “Capital Lease Obligations” means, with respect to any Person,
all obligations of such Person as lessee under Capital Leases, in each case
taken at the amount thereof accounted for as liabilities in accordance with
GAAP. “Change of Control” means (i) the acquisition by any Person, or two or
more Persons acting in concert, of beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934, as amended) of 25% or more of the outstanding shares of
Voting Stock of the Guarantor or its successors or (ii) the failure at any time
of the Guarantor or its successors to own, directly or indirectly, 80% or more
of the outstanding shares of the Voting Stock in the Borrower. “CIBC” means
Canadian Imperial Bank of Commerce, New York Branch, and its successors.
“Commitment” means, with respect to any Lender, the commitment of such Lender to
make Loans under this Agreement, as set forth in Appendix A and as such
Commitment may be reduced pursuant to Section 2.01. “Connection Income Taxes”
means Other Connection Taxes that are imposed on or measured by net income
(however denominated) or that are franchise or branch profits or similar taxes,
duties, levies, impost, deductions, charges, and withholdings and all
liabilities with respect thereto. “Consolidated Capitalization” means the sum
of, without duplication, (A) the Consolidated Debt (without giving effect to
clause (b) of the definition of “Consolidated Debt”) and (B) the consolidated
shareowners’ equity (determined in accordance with GAAP) of the common,
preference and preferred shareowners of the Guarantor and minority interests
recorded on the Guarantor’s consolidated financial statements (excluding from
shareowners’ equity (i) the effect of all unrealized gains and losses reported
under Financial Accounting Standards Board Accounting Standards Codification
Topic 815 in connection with (x) forward contracts, futures contracts, options
contracts or other derivatives or hedging agreements for the future delivery of
electricity, capacity, fuel or other commodities and (y) Interest Rate
Protection Agreements, foreign currency exchange agreements or other interest or
exchange rate hedging arrangements and (ii) the balance of accumulated other
comprehensive income/loss of the Guarantor on any date of determination solely
with respect to the effect of any pension and other post-retirement benefit
liability adjustment recorded in accordance with GAAP), except that for purposes
of calculating Consolidated Capitalization of the Guarantor, Consolidated Debt
of the Guarantor shall exclude Non- 5



--------------------------------------------------------------------------------



 
[exhibit10ahtmlfriendly011.jpg]
Recourse Debt and Consolidated Capitalization of the Guarantor shall exclude
that portion of shareowners’ equity attributable to assets securing Non-Recourse
Debt. “Consolidated Debt” means the consolidated Debt of the Guarantor and its
Consolidated Subsidiaries (determined in accordance with GAAP), except that for
purposes of this definition (a) Consolidated Debt shall exclude Non-Recourse
Debt of the Guarantor and its Consolidated Subsidiaries, and (b) Consolidated
Debt shall exclude (i) Hybrid Securities of the Guarantor and its Consolidated
Subsidiaries in an aggregate amount as shall not exceed 15% of Consolidated
Capitalization and (ii) Equity- Linked Securities in an aggregate amount as
shall not exceed 15% of Consolidated Capitalization. “Consolidated Subsidiary”
means with respect to any Person at any date any Subsidiary of such Person or
other entity the accounts of which would be consolidated with those of such
Person in its consolidated financial statements if such statements were prepared
as of such date in accordance with GAAP. “Continuing Lender” means with respect
to any event described in Section 2.08, a Lender which is not a Retiring Lender,
and “Continuing Lenders” means any two or more of such Continuing Lenders.
“Corporation” means a corporation, association, company, joint stock company,
limited liability company, partnership or business trust. “Debt” of any Person
means, without duplication, (i) all obligations of such Person for borrowed
money, (ii) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (iii) all Guarantees by such Person of Debt of others,
(iv) all Capital Lease Obligations and Synthetic Leases of such Person, (v) all
obligations of such Person in respect of Interest Rate Protection Agreements,
foreign currency exchange agreements or other interest or exchange rate hedging
arrangements (the amount of any such obligation to be the net amount that would
be payable upon the acceleration, termination or liquidation thereof), but only
to the extent that such net obligations exceed $150,000,000 in the aggregate and
(vi) all obligations of such Person as an account party in respect of letters of
credit and bankers’ acceptances; provided, however, that “Debt” of such Person
does not include (a) obligations of such Person under any installment sale,
conditional sale or title retention agreement or any other agreement relating to
obligations for the deferred purchase price of property or services, (b)
obligations under agreements relating to the purchase and sale of any commodity,
including any power sale or purchase agreements, any commodity hedge or
derivative (regardless of whether any such transaction is a “financial” or
physical transaction), (c) any trade obligations or other obligations of such
Person incurred in the ordinary course of business or (d) obligations of such
Person under any lease agreement (including any lease intended as security) that
is not a Capital Lease or a Synthetic Lease. “Debtor Relief Laws” means the
Bankruptcy Code, and all other liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief Laws of the
United States or other applicable jurisdictions from time to time in effect.
“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default. “Defaulting Lender” means at any time any
Lender with respect to which a Lender Default is in effect at such time,
including any Lender subject to a Bail-In Action. Any determination by the
Administrative Agent that a Lender is a Defaulting Lender under any one or more
clauses of the definition of “Lender Default” shall be conclusive and binding
absent manifest error, and such Lender shall be deemed 6



--------------------------------------------------------------------------------



 
[exhibit10ahtmlfriendly012.jpg]
to be a Defaulting Lender (subject to cure as expressly contemplated in the
definition of “Lender Default”) upon delivery of written notice of such
determination to the Borrower and each Lender. “Dollars” and the sign “$” means
lawful money of the United States of America. “Early Opt-in Election” means the
occurrence of: 1) (i) a determination by the Administrative Agent or (ii) a
notification by the Required Lenders to the Administrative Agent (with a copy to
the Borrower) that the Required Lenders have determined that U.S.
dollar-denominated syndicated credit facilities being executed at such time, or
that include language similar to that contained in Section 2.14(b) are being
executed or amended, as applicable, to incorporate or adopt a new benchmark
interest rate to replace LIBOR, and 2) (i) the election by the Administrative
Agent or (ii) the election by the Required Lenders to declare that an Early
Opt-in Election has occurred and the provision, as applicable, by the
Administrative Agent of written notice of such election to the Borrower and the
Lenders or by the Required Lenders of written notice of such election to the
Administrative Agent. “EEA Financial Institution” means (a) any credit
institution or investment firm established in any EEA Member Country which is
subject to the supervision of an EEA Resolution Authority, (b) any entity
established in an EEA Member Country which is a parent of an institution
described in clause (a) of this definition, or (c) any financial institution
established in an EEA Member Country which is a subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent. “EEA Member Country” means any of the
member states of the European Union, Iceland, Liechtenstein, and Norway. “EEA
Resolution Authority” means any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution. “Effective Date” means the date on which the
Administrative Agent determines that the conditions specified in or pursuant to
Section 4.01 have been satisfied. “Eligible Assignee” means (i) a Lender; (ii) a
commercial bank organized under the laws of the United States and having a
combined capital and surplus of at least $100,000,000; (iii) a commercial bank
organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development, or a political
subdivision of any such country and having a combined capital and surplus of at
least $100,000,000; provided, that such bank is acting through a branch or
agency located and licensed in the United States; (iv) an Affiliate of a Lender
that is an “accredited investor” (as defined in Regulation D under the
Securities Act of 1933, as amended) or (v) an Approved Fund; provided, that, in
each case (a) upon and following the occurrence of an Event of Default, an
Eligible Assignee shall mean any Person other than a Loan Party or any of its
Affiliates and (b) notwithstanding the foregoing, “Eligible Assignee” shall not
include any Loan Party or any of its Subsidiaries or Affiliates. “Environmental
Laws” means any and all federal, state and local statutes, laws, regulations,
ordinances, rules, judgments, orders, decrees, permits, concessions, grants,
franchises, licenses or other written governmental restrictions relating to the
environment or to emissions, discharges or releases of pollutants, contaminants,
petroleum or petroleum products, chemicals or industrial, toxic or Hazardous 7



--------------------------------------------------------------------------------



 
[exhibit10ahtmlfriendly013.jpg]
Substances or wastes into the environment including, without limitation, ambient
air, surface water, ground water, or land, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, petroleum or petroleum
products, chemicals or industrial, toxic or Hazardous Substances or wastes.
“Environmental Liabilities” means all liabilities (including anticipated
compliance costs) in connection with or relating to the business, assets,
presently or previously owned, leased or operated property, activities
(including, without limitation, off-site disposal) or operations of the
Guarantor or any of its Subsidiaries which arise under Environmental Laws or
relate to Hazardous Substances. “Equity-Linked Securities” means any securities
of the Guarantor or any of its Subsidiaries which are convertible into, or
exchangeable for, equity securities of the Guarantor or such Subsidiary,
including any securities issued by any of such Persons which are pledged to
secure any obligation of any holder to purchase equity securities of the
Guarantor or any of its Subsidiaries. “ERISA” means the Employee Retirement
Income Security Act of 1974, as amended, or any successor statute. “ERISA Group”
means each of the Loan Parties and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control which, together with each of the Loan Parties, are treated as a
single employer under Section 414(b) or (c) of the Internal Revenue Code. “EU
Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time. “Euro-Dollar Borrowing” means a Borrowing comprised of
Euro-Dollar Loans. “Euro-Dollar Lending Office” means, as to each Lender, its
office, branch or Affiliate located at its address set forth in its
Administrative Questionnaire (or identified in its Administrative Questionnaire
as its Euro-Dollar Lending Office) or such other office, branch or Affiliate of
such Lender as it may hereafter designate as its Euro-Dollar Lending Office by
notice to the Borrower and the Administrative Agent. “Euro-Dollar Loan” means a
Loan in respect of which interest is computed on the basis of the Adjusted
London Interbank Offered Rate pursuant to the applicable Notice of Borrowing or
Notice of Conversion/Continuation. “Euro-Dollar Reserve Percentage” of any
Lender for the Interest Period of any LIBOR Rate Loan means the reserve
percentage applicable to such Lender during such Interest Period (or if more
than one such percentage shall be so applicable, the daily average of such
percentages for those days in such Interest Period during which any such
percentage shall be so applicable) under regulations issued from time to time by
the Board of Governors of the Federal Reserve System (or any successor) for
determining the maximum reserve requirement (including, without limitation, any
emergency, supplemental or other marginal reserve requirement) then applicable
to such Lender with respect to liabilities or assets consisting of or including
“Eurocurrency Liabilities” (as defined in Regulation D). The Adjusted London
Interbank Offered Rate shall be adjusted automatically on and as of the
effective date of any change in the Euro-Dollar Reserve Percentage. “Event of
Default” has the meaning set forth in Section 7.01. 8



--------------------------------------------------------------------------------



 
[exhibit10ahtmlfriendly014.jpg]
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and any fiscal or regulatory legislation, rules or practices adopted
pursuant to any intergovernmental agreement, treaty or convention among
Governmental Authorities and implementing such Sections of the Internal Revenue
Code. “Federal Funds Rate” means for any day the rate per annum (rounded upward,
if necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day; provided, that (i) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to the nearest 1/100th of 1%)
charged by CIBC on such day on such transactions as determined by the
Administrative Agent; provided, further, that if any such rate shall be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement. “Federal Reserve Bank of New York’s Website” means the website of the
Federal Reserve Bank of New York at http://www.newyorkfed.org, or any successor
source. “Fund” means any Person (other than a natural Person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities. “GAAP” means United States generally accepted accounting principles
applied on a consistent basis. “Governmental Authority” means any federal, state
or local government, authority, agency, central bank, quasi-governmental
authority, court or other body or entity, and any arbitrator with authority to
bind a party at law. “Group of Loans” means at any time a group of Loans
consisting of (i) all Loans which are Base Rate Loans at such time or (ii) all
Loans which are Euro-Dollar Loans of the same Type having the same Interest
Period at such time; provided, that, if a Loan of any particular Lender is
converted to or made as a Base Rate Loan pursuant to Sections 2.15 or 2.18, such
Loan shall be included in the same Group or Groups of Loans from time to time as
it would have been in if it had not been so converted or made. “Guarantee” of or
by any Person means any obligation, contingent or otherwise, of such Person
guaranteeing or having the economic effect of guaranteeing any Debt of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of such Person, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such Debt or
to purchase (or to advance or supply funds for the purchase of) any security for
payment of such Debt, (ii) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Debt of the payment of such Debt
or (iii) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Debt; provided, however, that the term Guarantee
shall not include endorsements for collection or deposit in the ordinary course
of business. “Guarantor” has the meaning set forth in the introductory paragraph
hereto. 9



--------------------------------------------------------------------------------



 
[exhibit10ahtmlfriendly015.jpg]
“Guaranty” means the guaranty of the Guarantor set forth in Article X.
“Hazardous Substances” means any toxic, caustic or otherwise hazardous
substance, including petroleum, its derivatives, by-products and other
hydrocarbons, or any substance having any constituent elements displaying any of
the foregoing characteristics. “Hybrid Securities” means any trust preferred
securities, or deferrable interest subordinated debt with a maturity of at least
20 years issued by any of the Loan Parties, or any business trusts, limited
liability companies, limited partnerships (or similar entities) (i) all of the
common equity, general partner or similar interests of which are owned (either
directly or indirectly through one or more Wholly Owned Subsidiaries) at all
times by the Guarantor or any of its Subsidiaries, (ii) that have been formed
for the purpose of issuing hybrid preferred securities and (iii) substantially
all the assets of which consist of (A) subordinated debt of the Guarantor or a
Subsidiary of the Guarantor, as the case may be, and (B) payments made from time
to time on the subordinated debt. “Indemnitee” has the meaning set forth in
Section 9.03(b). “Interest Period” means with respect to each Euro-Dollar Loan,
a period commencing on the date of borrowing specified in the applicable Notice
of Borrowing or on the date specified in the applicable Notice of
Conversion/Continuation and ending one, two, three or six months thereafter, as
the Borrower may elect in the applicable notice; provided, that: (i) any
Interest Period which would otherwise end on a day which is not a Business Day
shall, subject to clause (iii) below, be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day; (ii) any
Interest Period which begins on the last Business Day of a calendar month (or on
a day for which there is no numerically corresponding day in the calendar month
at the end of such Interest Period) shall, subject to clause (iii) below, end on
the last Business Day of a calendar month; and (iii) no Interest Period shall
end after the Maturity Date. “Interest Rate Protection Agreements” means any
agreement providing for an interest rate swap, cap or collar, or any other
financial agreement designed to protect against fluctuations in interest rates.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, or
any successor statute. “Lender” means each bank or other lending institution
listed in Appendix A as having a Commitment, each Eligible Assignee that becomes
a Lender pursuant to Section 9.06(c) and their respective successors. “Lender
Default” means (i) the failure (which has not been cured) of any Lender to (a)
fund all or any portion of its Loans within two Business Days of the date such
Loans were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (b) pay
to the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within two Business Days of the date when due, or (ii) a
Lender having 10



--------------------------------------------------------------------------------



 
[exhibit10ahtmlfriendly016.jpg]
notified the Borrower and the Administrative Agent in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), or (iii) the failure, within three Business Days after written
request by the Administrative Agent or the Borrower, of a Lender to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that a Lender Default in
effect pursuant to this clause (iii) shall be cured upon receipt of such written
confirmation by the Administrative Agent and the Borrower) or (iv) a Lender has,
or has a direct or indirect parent company that has, (a) become the subject of a
proceeding under any Debtor Relief Law, or (b) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or (v)
the Lender becomes the subject of a Bail-in Action; provided that a Lender
Default shall not exist solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. “Lien” means, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance intended to confer or having the effect
of conferring upon a creditor a preferential interest. “Loan” means a Base Rate
Loan or a Euro-Dollar Loan, and “Loans” means any combination of the foregoing.
“Loan Documents” means this Agreement and the Notes. “London Business Day” means
a day on which commercial banks are open for international business (including
dealings in Dollar deposits) in London. “Loan Parties” means the Borrower and
the Guarantor. “London Interbank Offered Rate” or “LIBOR” means: (i) for any
Euro-Dollar Loan for any Interest Period, the interest rate for deposits in
Dollars for a period of time comparable to such Interest Period which appears on
Reuters Screen LIBOR01 (or any applicable successor page) at approximately 11:00
A.M. (London time) two Business Days before the first day of such Interest
Period; provided, however, that if more than one such rate is specified on
Reuters Screen LIBOR01 (or any applicable successor page), the applicable rate
shall be the arithmetic mean of all such rates (rounded upwards, if necessary,
to the nearest 1/100 of 1%). If for any reason such rate is not available on
Reuters Screen LIBOR01 (or any applicable successor page), the term “London
Interbank Offered Rate” means for any Interest Period, the arithmetic mean of
the rate per annum at which deposits in Dollars are offered by first class banks
in the London interbank market to the Administrative Agent at approximately
11:00 A.M. (London time) two Business Days before the first day of such Interest
Period in an amount approximately equal to the principal amount of the
Euro-Dollar Loan of CIBC to which such Interest Period is to apply and for a
period of time comparable to such Interest Period. To the extent that a
comparable or successor rate is chosen by the Administrative Agent in connection
with any rate set forth in this clause (i), such comparable or successor rate
shall be applied in a manner consistent with market practice. 11



--------------------------------------------------------------------------------



 
[exhibit10ahtmlfriendly017.jpg]
(ii) for any interest rate calculation with respect to a Base Rate Loan, the
interest rate for deposits in Dollars for a period equal to one month
(commencing on the date of determination of such interest rate) which appears on
Reuters Screen LIBOR01 (or any applicable successor page) at approximately 11:00
A.M. (London time) on such date of determination (provided that if such day is
not a Business Day for which a London Interbank Offered Rate is quoted, the next
preceding Business Day for which a London Interbank Offered Rate is quoted);
provided, however, that if more than one such rate is specified on Reuters
Screen LIBOR01 (or any applicable successor page), the applicable rate shall be
the arithmetic mean of all such rates (rounded upwards, if necessary, to the
nearest 1/100 of 1%). If for any reason such rate is not available on Reuters
Screen LIBOR01 (or any applicable successor page), the term “London Interbank
Offered Rate” means for any applicable one-month interest period, the arithmetic
mean of the rate per annum at which deposits in Dollars are offered by first
class banks in the London interbank market to the Administrative Agent at
approximately 11:00 A.M. (London time) on such date of determination (provided
that if such day is not a Business Day for which a London Interbank Offered Rate
is quoted, the next preceding Business Day for which a London Interbank Offered
Rate is quoted) in an amount approximately equal to the principal amount of the
Base Rate Loan of CIBC. To the extent that a comparable or successor rate is
chosen by the Administrative Agent in connection with any rate set forth in this
clause (ii), such comparable or successor rate shall be applied in a manner
consistent with market practice. Notwithstanding the foregoing, if the London
Interbank Offered Rate determined in accordance with the foregoing shall be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement. “Margin Stock” means “margin stock” as such term is defined in
Regulation U. “Material Adverse Effect” means (i) any material adverse effect
upon the business, assets, financial condition or operations of the Guarantor or
the Guarantor and its Subsidiaries, taken as a whole; (ii) a material adverse
effect on the ability of the Loan Parties taken as a whole to perform their
obligations under this Agreement, the Notes or the other Loan Documents or (iii)
a material adverse effect on the validity or enforceability of this Agreement,
the Notes or any of the other Loan Documents. “Material Debt” means Debt (other
than the Notes) of any Loan Party in a principal or face amount exceeding
$50,000,000. “Material Plan” means at any time a Plan or Plans having aggregate
Unfunded Liabilities in excess of $50,000,000. For the avoidance of doubt, where
any two or more Plans, which individually do not have Unfunded Liabilities in
excess of $50,000,000, but collectively have aggregate Unfunded Liabilities in
excess of $50,000,000, all references to Material Plan shall be deemed to apply
to such Plans as a group. “Material Subsidiary” means each Subsidiary of the
Guarantor listed on Schedule 5.14 and each other Subsidiary of the Guarantor
designated by the Guarantor as a “Material Subsidiary” in writing to the
Administrative Agent, in either case, for so long as such Material Subsidiary
shall be a Wholly Owned Subsidiary of the Guarantor. “Maturity Date” means March
31, 2022, or, if such date is not a Business Day, the next preceding Business
Day. “Moody’s” means Moody’s Investors Service, Inc., a Delaware corporation,
and its successors or, absent any such successor, such nationally recognized
statistical rating organization as the Borrower and the Administrative Agent may
select. 12



--------------------------------------------------------------------------------



 
[exhibit10ahtmlfriendly018.jpg]
“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions. “New Lender” means with
respect to any event described in Section 2.08, an Eligible Assignee which
becomes a Lender hereunder as a result of such event, and “New Lenders” means
any two or more of such New Lenders. “Non-Defaulting Lender” means each Lender
other than a Defaulting Lender, and “Non-Defaulting Lenders” means any two or
more of such Lenders. “Non-Recourse Debt” means Debt that is nonrecourse to any
Loan Party or any asset of any Loan Party. “Non-U.S. Lender” has the meaning set
forth in Section 2.17(e). “Note” means a promissory note, substantially in the
form of Exhibit B hereto, issued at the request of a Lender evidencing the
obligation of the Borrower to repay outstanding Loans. “Notice of Borrowing” has
the meaning set forth in Section 2.03. “Notice of Conversion/Continuation” has
the meaning set forth in Section 2.06(d)(ii). “Obligations” means: (i) all
principal of and interest (including, without limitation, any interest which
accrues after the commencement of any case, proceeding or other action relating
to the bankruptcy, insolvency or reorganization of the Borrower, whether or not
allowed or allowable as a claim in any such proceeding) on any Loan, fees
payable under, or any Note issued pursuant to, this Agreement or any other Loan
Document; (ii) all other amounts now or hereafter payable by the Borrower and
all other obligations or liabilities now existing or hereafter arising or
incurred (including, without limitation, any amounts which accrue after the
commencement of any case, proceeding or other action relating to the bankruptcy,
insolvency or reorganization of the Borrower, whether or not allowed or
allowable as a claim in any such proceeding) on the part of the Borrower
pursuant to this Agreement or any other Loan Document; (iii) all expenses of the
Administrative Agent as to which the Administrative Agent has a right to
reimbursement under Section 9.03(a) hereof or under any other similar provision
of any other Loan Document; (iv) all amounts paid by any Indemnitee as to which
such Indemnitee has the right to reimbursement under Section 9.03 hereof or
under any other similar provision of any other Loan Document; and (v) in the
case of each of clauses (i) through (iv) above, together with all renewals,
modifications, consolidations or extensions thereof. “OFAC” means the U.S.
Department of the Treasury’s Office of Foreign Assets Control. 13



--------------------------------------------------------------------------------



 
[exhibit10ahtmlfriendly019.jpg]
“Other Connection Taxes” means, with respect to the Administrative Agent or any
Lender, taxes, duties, levies, impost, deductions, charges, and withholdings and
all liabilities with respect thereto imposed as a result of a present or former
connection between such Person and the jurisdiction imposing such tax (other
than connections arising from such Person having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Document). “Other Taxes” has the meaning set forth in Section 2.17(b).
“Outstandings” means at any time, with respect to any Lender, the sum of the
aggregate principal amount of such Lender’s outstanding Loans. “Participant” has
the meaning set forth in Section 9.06(b). “Participant Register” has the meaning
set forth in Section 9.06(b). “Patriot Act” has the meaning set forth in Section
9.13. “PBGC” means the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA. “Permitted Business” with
respect to any Person means a business that is the same or similar to the
business of the Guarantor or any Subsidiary of the Guarantor as of the Effective
Date, or any business reasonably related thereto. “Person” means an individual,
a corporation, a partnership, an association, a limited liability company, a
trust or an unincorporated association or any other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof. “Plan” means at any time an employee pension benefit plan (including a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (i) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (ii) has at any time within
the preceding five years been maintained, or contributed to, by any Person which
was at such time a member of the ERISA Group for employees of any Person which
was at such time a member of the ERISA Group. “Prime Rate” means the rate of
interest publicly announced by CIBC from time to time as its Prime Rate. “Public
Reporting Company” means a company subject to the periodic reporting
requirements of the Securities and Exchange Act of 1934, as amended. “Quarterly
Date” means the last Business Day of each of March, June, September and
December. “Rating Agency” means S&P or Moody’s, and “Rating Agencies” means both
of them. “Register” has the meaning set forth in Section 9.06(e). “Regulation U”
means Regulation U of the Board of Governors of the Federal Reserve System, as
amended, or any successor regulation. 14



--------------------------------------------------------------------------------



 
[exhibit10ahtmlfriendly020.jpg]
“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System, as amended, or any successor regulation. “Relevant Governmental
Body” means the Federal Reserve Board and/or the Federal Reserve Bank of New
York, or a committee officially endorsed or convened by the Federal Reserve
Board and/or the Federal Reserve Bank of New York or any successor thereto.
“Replacement Date” has the meaning set forth in Section 2.08. “Replacement
Lender” has the meaning set forth in Section 2.08. “Required Lenders” means at
any time Non-Defaulting Lenders having at least 51% of the aggregate amount of
the Outstandings of the Non-Defaulting Lenders at such time. “Resolution
Authority” means an EEA Resolution Authority or, with respect to any UK
Financial Institution, a UK Resolution Authority. “Retiring Lender” means a
Lender that ceases to be a Lender hereunder pursuant to the operation of Section
2.08. “S&P” means Standard & Poor’s, a division of S&P Global Inc., and its
successors or, absent any such successor, such nationally recognized statistical
rating organization as the Borrower and the Administrative Agent may select.
“Sanctioned Country” means a country, region or territory that is, or whose
government is, the subject of comprehensive territorial Sanctions (currently,
Crimea, Cuba, Iran, North Korea, Sudan, and Syria). “Sanctioned Person” means a
Person that is, or is owned or controlled by Persons that are, (i) the subject
of any Sanctions, or (ii) located, organized or resident in a Sanctioned
Country. “Sanctions” means sanctions administered or enforced by OFAC, the U.S.
State Department, the European Union, any European Union member state, Her
Majesty’s Treasury of the United Kingdom or any other applicable sanctions
authority. “Scheduled Unavailability Date” shall have the meaning specified in
Section 2.14(b). “SEC” means the Securities and Exchange Commission. “SOFR” with
respect to any day means the secured overnight financing rate published for such
day by the Federal Reserve Bank of New York, as the administrator of the
benchmark, (or a successor administrator) on the Federal Reserve Bank of New
York’s Website. “Subsidiary” of a Person means any Corporation, a majority of
the outstanding Voting Stock of which is owned, directly or indirectly, by such
Person or one or more Subsidiaries of such Person. Unless otherwise specified,
all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower. “Synthetic Lease” means any
synthetic lease, tax retention operating lease, off-balance sheet loan or
similar off-balance sheet financing product where such transaction is considered
borrowed money indebtedness for tax purposes but is classified as an operating
lease in accordance with GAAP. 15



--------------------------------------------------------------------------------



 
[exhibit10ahtmlfriendly021.jpg]
“Taxes” has the meaning set forth in Section 2.17(a). “Term SOFR” means the
forward-looking term rate based on SOFR that has been selected or recommended by
the Relevant Governmental Body. “Type”, when used in respect of any Loan or
Borrowing, shall refer to the rate by reference to which interest on such Loan
or on the Loans comprising such Borrowing is determined. “UK Financial
Institution” means any BRRD Undertaking (as such term is defined under the PRA
Rulebook (as amended form time to time) promulgated by the United Kingdom
Prudential Regulation Authority) or any person subject to IFPRU 11.6 of the FCA
Handbook (as amended from time to time) promulgated by the United Kingdom
Financial Conduct Authority, which includes certain credit institutions and
investment firms, and certain affiliates of such credit institutions or
investment firms. “UK Resolution Authority” means the Bank of England or any
other public administrative authority having responsibility for the resolution
of any UK Financial Institution. “Unadjusted Benchmark Replacement” means the
Benchmark Replacement excluding the Benchmark Replacement Adjustment. “Unfunded
Liabilities” means, with respect to any Plan at any time, the amount (if any) by
which (i) the value of all benefit liabilities under such Plan, determined on a
plan termination basis using the assumptions prescribed by the PBGC for purposes
of Section 4044 of ERISA, exceeds (ii) the fair market value of all Plan assets
allocable to such liabilities under Title IV of ERISA (excluding any accrued but
unpaid contributions), all determined as of the then most recent valuation date
for such Plan, but only to the extent that such excess represents a potential
liability of a member of the ERISA Group to the PBGC or any other Person under
Title IV of ERISA. “United States” means the United States of America, including
the States and the District of Columbia, but excluding its territories and
possessions. “Voting Stock” means stock (or other interests) of a Corporation
having ordinary voting power for the election of directors, managers or trustees
thereof, whether at all times or only so long as no senior class of stock has
such voting power by reason of any contingency. “Wholly Owned Subsidiary” means,
with respect to any Person at any date, any Subsidiary of such Person all of the
Voting Stock of which (except directors’ qualifying shares) is at the time
directly or indirectly owned by such Person. “Write-Down and Conversion Powers”
means, (a) with respect to any EEA Resolution Authority, the write-down and
conversion powers of such EEA Resolution Authority from time to time under the
Bail- In Legislation for the applicable EEA Member Country, which write- down
and conversion powers are described in the EU Bail-In Legislation Schedule, and
(b) with respect to the United Kingdom, any powers of the applicable Resolution
Authority under the Bail-In Legislation to cancel, reduce, modify or change the
form of a liability of any UK Financial Institution or any contract or
instrument under which that liability arises, to convert all or part of that
liability into shares, securities or obligations of that person or any other
person, to provide that any such contract or instrument is to have effect as if
a right had been exercised under it or to suspend any obligation in respect of
that liability or any of the powers under that Bail-In Legislation that are
related to or ancillary to any of those powers. 16



--------------------------------------------------------------------------------



 
[exhibit10ahtmlfriendly022.jpg]
Section 1.02 Divisions. For all purposes under the Loan Documents, pursuant to
any statutory division or plan of division under Delaware law, including a
statutory division pursuant to Section 18-217 of the Delaware Limited Liability
Company Act (or any comparable event under a different state’s laws): (a) if any
asset, right, obligation or liability of any Person becomes the asset, right,
obligation or liability of one or more different Persons, then such asset,
right, obligation or liability shall be deemed to have been transferred from the
original Person to the subsequent Person(s) on the date such division becomes
effective, and (b) if any new Person comes into existence, such new Person shall
be deemed to have been organized on the first date of its existence by the
holders of its equity interests on the date such division becomes effective.
ARTICLE II THE CREDITS Section 2.01 The Loans. Each Lender severally agrees, on
the terms and conditions set forth in this Agreement, to make Loans denominated
in Dollars to the Borrower pursuant to this Section 2.01 on the Effective Date
in an aggregate amount not to exceed such Lender’s Commitment. Each Borrowing
shall be in an aggregate principal amount of $10,000,000 or any larger integral
multiple of $1,000,000 and shall be made from the several Lenders ratably in
proportion to their respective Commitments. Each Lender’s Commitment shall
expire upon the making of the Loans on the Effective Date. Amounts borrowed
under this Section 2.01 and repaid or prepaid may not be reborrowed. Section
2.02 [Reserved]. Section 2.03 Notice of Borrowings. The Borrower shall give the
Administrative Agent notice (substantially in the form of Exhibit A-1 hereto (a
“Notice of Borrowing”)) not later than (a) 11:30 A.M. (New York City time) on
the date of each Base Rate Borrowing and (b) 12:00 Noon (New York City time) on
the third Business Day before each Euro-Dollar Borrowing, specifying: (i) the
date of such Borrowing, which shall be a Business Day; (ii) the aggregate amount
of such Borrowing; (iii) the initial Type of the Loans comprising such
Borrowing; (iv) in the case of a Euro-Dollar Borrowing, the duration of the
initial Interest Period applicable thereto, subject to the provisions of the
definition of Interest Period; and (v) the account or accounts into which the
proceeds of the Borrowing shall be credited. Notwithstanding the foregoing, no
more than six (6) Groups of Euro-Dollar Loans shall be outstanding at any one
time, and any Loans which would exceed such limitation shall be made as Base
Rate Loans. Section 2.04 Notice to Lenders; Funding of Loans. (a) Notice to
Lenders. Upon receipt of a Notice of Borrowing, the Administrative Agent shall
promptly notify each Lender of such Lender’s ratable share (if any) of the
Borrowing referred to in the Notice of Borrowing, and such Notice of Borrowing
shall not thereafter be revocable by the Borrower. (b) Funding of Loans. Not
later than (a) 1:00 P.M. (New York City time) on the date of each Base Rate
Borrowing and (b) 12:00 Noon (New York City time) on the date of each
Euro-Dollar Borrowing, each Lender shall make available its ratable share of
such Borrowing, in Federal or other funds immediately 17



--------------------------------------------------------------------------------



 
[exhibit10ahtmlfriendly023.jpg]
available in New York City, to the Administrative Agent at its address referred
to in Section 9.01. Unless the Administrative Agent determines that any
applicable condition specified in Article IV has not been satisfied, the
Administrative Agent shall apply any funds so received in respect of a Borrowing
available to the Borrower at the Administrative Agent’s address not later than
(a) 3:00 P.M. (New York City time) on the date of each Base Rate Borrowing and
(b) 2:00 P.M. (New York City time) on the date of each Euro- Dollar Borrowing.
(c) Funding By the Administrative Agent in Anticipation of Amounts Due from the
Lenders. Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any Borrowing (except in the case of a Base Rate
Borrowing, in which case prior to the time of such Borrowing) that such Lender
will not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available to the Administrative Agent on the date of such Borrowing in
accordance with subsection (b) of this Section, and the Administrative Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount. If and to the extent that such Lender shall not
have so made such share available to the Administrative Agent, such Lender and
the Borrower severally agree to repay to the Administrative Agent forthwith on
demand such corresponding amount, together with interest thereon for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Administrative Agent at (i) a rate per annum equal to
the higher of the Federal Funds Rate and the interest rate applicable thereto
pursuant to Section 2.06, in the case of the Borrower, and (ii) the Federal
Funds Rate, in the case of such Lender. Any payment by the Borrower hereunder
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make its share of a Borrowing available to the
Administrative Agent. If such Lender shall repay to the Administrative Agent
such corresponding amount, such amount so repaid shall constitute such Lender’s
Loan included in such Borrowing for purposes of this Agreement. (d) Obligations
of Lenders Several. The failure of any Lender to make a Loan required to be made
by it as part of any Borrowing hereunder shall not relieve any other Lender of
its obligation, if any, hereunder to make any Loan on the date of such
Borrowing, but no Lender shall be responsible for the failure of any other
Lender to make the Loan to be made by such other Lender on such date of
Borrowing. Section 2.05 Noteless Agreement; Evidence of Indebtedness. (a) Each
Lender shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder. (b) The Administrative Agent shall also maintain accounts in which it
will record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period with respect thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender’s share thereof. (c) The
entries maintained in the accounts maintained pursuant to subsections (a) and
(b) above shall be prima facie evidence of the existence and amounts of the
Obligations therein recorded; provided, however, that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms. 18



--------------------------------------------------------------------------------



 
[exhibit10ahtmlfriendly024.jpg]
(d) Any Lender may request that its Loans be evidenced by a Note. In such event,
the Borrower shall prepare, execute and deliver to such Lender a Note payable to
the order of such Lender. Thereafter, the Loans evidenced by such Note and
interest thereon shall at all times (including after any assignment pursuant to
Section 9.06(c)) be represented by one or more Notes payable to the order of the
payee named therein or any assignee pursuant to Section 9.06(c), except to the
extent that any such Lender or assignee subsequently returns any such Note for
cancellation and requests that such Loans once again be evidenced as described
in subsections (a) and (b) above. Section 2.06 Interest Rates. (a) Interest Rate
Options. The Loans shall, at the option of the Borrower and except as otherwise
provided herein, be incurred and maintained as, or converted into, one or more
Base Rate Loans or Euro-Dollar Loans. (b) Base Rate Loans. Each Loan which is
made as, or converted into, a Base Rate Loan shall bear interest on the
outstanding principal amount thereof, for each day from the date such Loan is
made as, or converted into, a Base Rate Loan until it becomes due or is
converted into a Loan of any other Type, at a rate per annum equal to the sum of
the Base Rate for such day plus the Applicable Percentage for Base Rate Loans
for such day. Such interest shall, in each case, be payable quarterly in arrears
on each Quarterly Date and on the Maturity Date and, with respect to the
principal amount of any Base Rate Loan converted to a Euro-Dollar Loan, on the
date such Base Rate Loan is so converted. Any overdue principal of or interest
on any Base Rate Loan shall bear interest, payable on demand, for each day until
paid at a rate per annum equal to the sum of 2% plus the rate otherwise
applicable to Base Rate Loans for such day. (c) Euro-Dollar Loans. Each
Euro-Dollar Loan shall bear interest on the outstanding principal amount
thereof, for each day during the Interest Period applicable thereto, at a rate
per annum equal to the sum of the Adjusted London Interbank Offered Rate for
such Interest Period plus the Applicable Percentage for Euro-Dollar Loans for
such day. Such interest shall be payable for each Interest Period on the last
day thereof and, if such Interest Period is longer than three months, at
intervals of three months after the first day thereof. Any overdue principal of
or interest on any Euro-Dollar Loan shall bear interest, payable on demand, for
each day until paid at a rate per annum equal to the sum of 2% plus the sum of
(A) the Adjusted London Interbank Offered Rate applicable to such Loan at the
date such payment was due plus (B) the Applicable Percentage for Euro-Dollar
Loans for such day (or, if the circumstance described in Section 2.14 shall
exist, at a rate per annum equal to the sum of 2% plus the rate applicable to
Base Rate Loans for such day). (d) Method of Electing Interest Rates. (i)
Subject to Section 2.06(a), the Loans included in each Borrowing shall bear
interest initially at the type of rate specified by the Borrower in the
applicable Notice of Borrowing. Thereafter, with respect to each Group of Loans,
the Borrower shall have the option (A) to convert all or any part of (y) so long
as no Default is in existence on the date of conversion, outstanding Base Rate
Loans to Euro-Dollar Loans and (z) outstanding Euro-Dollar Loans to Base Rate
Loans; provided, in each case, that the amount so converted shall be equal to
$10,000,000 or any larger integral multiple of $1,000,000, or (B) upon the
expiration of any Interest Period applicable to outstanding Euro-Dollar Loans,
so long as no Default is in existence on the date of continuation, to continue
all or any portion of such Loans, equal to $10,000,000 and any larger integral
multiple of $1,000,000 in excess of that amount as Euro-Dollar Loans. The
Interest Period of any Base Rate Loan converted to a Euro-Dollar Loan pursuant
to clause (A) above shall commence on the date of such conversion. The
succeeding Interest Period of any Euro-Dollar Loan continued pursuant to clause
(B) above shall commence on the last day of the Interest Period of the Loan so
continued. 19



--------------------------------------------------------------------------------



 
[exhibit10ahtmlfriendly025.jpg]
Euro-Dollar Loans may only be converted on the last day of the then current
Interest Period applicable thereto or on the date required pursuant to Section
2.18. (ii) The Borrower shall deliver a written notice of each such conversion
or continuation (a “Notice of Conversion/Continuation”) to the Administrative
Agent no later than (A) 12:00 Noon (New York City time) at least three (3)
Business Days before the effective date of the proposed conversion to, or
continuation of, a Euro Dollar Loan and (B) 11:30 A.M. (New York City time) on
the day of a conversion to a Base Rate Loan. A written Notice of
Conversion/Continuation shall be substantially in the form of Exhibit A-2
attached hereto and shall specify: (A) the Group of Loans (or portion thereof)
to which such notice applies, (B) the proposed conversion/continuation date
(which shall be a Business Day), (C) the aggregate amount of the Loans being
converted/continued, (D) an election between the Base Rate and the Adjusted
London Interbank Offered Rate and (E) in the case of a conversion to, or a
continuation of, Euro-Dollar Loans, the requested Interest Period. Upon receipt
of a Notice of Conversion/Continuation, the Administrative Agent shall give each
Lender prompt notice of the contents thereof and such Lender’s pro rata share of
all conversions and continuations requested therein. If no timely Notice of
Conversion/Continuation is delivered by the Borrower as to any Euro-Dollar Loan,
and such Loan is not repaid by the Borrower at the end of the applicable
Interest Period, such Loan shall be converted automatically to a Base Rate Loan
on the last day of the then applicable Interest Period. (e) Determination and
Notice of Interest Rates. The Administrative Agent shall determine each interest
rate applicable to the Loans hereunder. The Administrative Agent shall give
prompt notice to the Borrower and the participating Lenders of each rate of
interest so determined, and its determination thereof shall be conclusive in the
absence of manifest error. Any notice with respect to Euro-Dollar Loans shall,
without the necessity of the Administrative Agent so stating in such notice, be
subject to adjustments in the Applicable Percentage applicable to such Loans
after the beginning of the Interest Period applicable thereto. When during an
Interest Period any event occurs that causes an adjustment in the Applicable
Percentage applicable to Loans to which such Interest Period is applicable, the
Administrative Agent shall give prompt notice to the Borrower and the Lenders of
such event and the adjusted rate of interest so determined for such Loans, and
its determination thereof shall be conclusive in the absence of manifest error.
Section 2.07 [Reserved]. Section 2.08 Replacement of Lenders. If (i) any Lender
has demanded compensation or indemnification pursuant to Sections 2.14, 2.15,
2.16 or 2.17, (ii) the obligation of any Lender to make Euro-Dollar Loans has
been suspended pursuant to Section 2.15 or (iii) any Lender is a Defaulting
Lender (each such Lender described in clauses (i), (ii) or (iii) being a
“Retiring Lender”), the Borrower shall have the right, if no Default then
exists, to replace such Lender with one or more Eligible Assignees (which may be
one or more of the Continuing Lenders) (each a “Replacement Lender” and,
collectively, the “Replacement Lenders”) reasonably acceptable to the
Administrative Agent. The replacement of a Retiring Lender pursuant to this
Section 2.08 shall be effective on the tenth Business Day (the “Replacement
Date”) following the date of notice given by the Borrower of such replacement to
the Retiring Lender and each Continuing Lender through the Administrative Agent,
subject to the satisfaction of the following conditions: (i) the Replacement
Lender shall have satisfied the conditions to assignment and assumption set
forth in Section 9.06(c) (with all fees payable pursuant to Section 9.06(c) to
be paid by the Borrower) and, in connection therewith, the Replacement Lender(s)
shall pay to the Retiring Lender an amount equal in the aggregate to the sum of
the principal of, and all accrued but unpaid interest on, all outstanding Loans
of the Retiring Lender; and 20



--------------------------------------------------------------------------------



 
[exhibit10ahtmlfriendly026.jpg]
(ii) the Borrower shall have paid to the Administrative Agent for the account of
the Retiring Lender an amount equal to all obligations owing to the Retiring
Lender by the Borrower pursuant to this Agreement and the other Loan Documents
(other than those obligations of the Borrower referred to in clause (i) above).
On the Replacement Date, each Replacement Lender that is a New Lender shall
become a Lender hereunder, and the Retiring Lender shall cease to constitute a
Lender hereunder; provided, that the provisions of Sections 2.12, 2.16, 2.17 and
9.03 of this Agreement shall continue to inure to the benefit of a Retiring
Lender with respect to any Loans made or any other actions taken by such
Retiring Lender while it was a Lender. Upon payment by the Borrower to the
Administrative Agent for the account of the Retiring Lender of an amount equal
to the sum of (i) the aggregate principal amount of all Loans owed to the
Retiring Lender and (ii) all accrued interest, fees and other amounts owing to
the Retiring Lender hereunder, including, without limitation, all amounts
payable by the Borrower to the Retiring Lender under Sections 2.12, 2.16, 2.17
or 9.03, such Retiring Lender shall cease to constitute a Lender hereunder;
provided, that the provisions of Sections 2.12, 2.16, 2.17 and 9.03 of this
Agreement shall inure to the benefit of a Retiring Lender with respect to any
Loans made or any other actions taken by such Retiring Lender while it was a
Lender. Section 2.09 Repayment of Loans. The Loans shall mature on the Maturity
Date and the Borrower shall repay to the Administrative Agent, for the ratable
account of the Lenders on the Maturity Date, the aggregate principal amount of
all Loans made to the Borrower outstanding on such date (together with accrued
interest thereon and fees in respect thereof and all other amounts owed with
respect to the Obligations hereunder). Section 2.10 Optional Prepayments and
Repayments. (a) Prepayments of Loans. Subject to Section 2.12, the Borrower may
(i) upon at least one (1) Business Day’s notice to the Administrative Agent,
prepay any Base Rate Borrowing or (ii) upon at least three (3) Business Days’
notice to the Administrative Agent, prepay any Euro-Dollar Borrowing, in each
case in whole at any time, or from time to time in part in amounts aggregating
$10,000,000 or any larger integral multiple of $1,000,000, by paying the
principal amount to be prepaid together with accrued interest thereon to the
date of prepayment. Each such optional prepayment shall be applied to prepay
ratably the Loans of the several Lenders included in such Borrowing. (b) Notice
to Lenders. Upon receipt of a notice of prepayment pursuant to Section 2.10(a),
the Administrative Agent shall promptly notify each Lender of the contents
thereof and of such Lender’s ratable share (if any) of such prepayment, and such
notice shall not thereafter be revocable by the Borrower. Section 2.11 General
Provisions as to Payments. (a) Payments by the Borrower. The Borrower shall make
each payment of principal of and interest on the Loans and fees hereunder not
later than 12:00 Noon (New York City time) on the date when due, without
set-off, counterclaim or other deduction, in Federal or other funds immediately
available in New York City, to the Administrative Agent at its address referred
to in Section 9.01. The Administrative Agent will promptly distribute to each
Lender its ratable share of each such payment received by the Administrative
Agent for the account of the Lenders. Whenever any payment of principal of or
interest on the Base Rate Loans or of fees shall be due on a day which is not a
Business Day, the date for payment thereof shall be extended to the next
succeeding Business Day. Whenever any payment of principal of or interest on the
Euro-Dollar Loans shall be due on a day which is not a Business Day, the date
for payment 21



--------------------------------------------------------------------------------



 
[exhibit10ahtmlfriendly027.jpg]
thereof shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case the date for payment
thereof shall be the next preceding Business Day. If the date for any payment of
principal is extended by operation of law or otherwise, interest thereon shall
be payable for such extended time. (b) Distributions by the Administrative
Agent. Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Lenders hereunder
that the Borrower will not make such payment in full, the Administrative Agent
may assume that the Borrower has made such payment in full to the Administrative
Agent on such date, and the Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each Lender on such due date an amount
equal to the amount then due such Lender. If and to the extent that the Borrower
shall not have so made such payment, each Lender shall repay to the
Administrative Agent forthwith on demand such amount distributed to such Lender
together with interest thereon, for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Administrative Agent, at the Federal Funds Rate. Section 2.12 Funding Losses. If
the Borrower makes any payment of principal with respect to any Euro-Dollar Loan
pursuant to the terms and provisions of this Agreement (any conversion of a
Euro- Dollar Loan to a Base Rate Loan pursuant to Section 2.18 being treated as
a payment of such Euro-Dollar Loan on the date of conversion for purposes of
this Section 2.12) on any day other than the last day of the Interest Period
applicable thereto, or the last day of an applicable period fixed pursuant to
Section 2.06(c), or if the Borrower fails to borrow, convert or prepay any
Euro-Dollar Loan after notice has been given in accordance with the provisions
of this Agreement, or in the event of payment in respect of any Euro-Dollar Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.08, the Borrower shall
reimburse each Lender within fifteen (15) days after demand for any resulting
loss or expense incurred by it (and by an existing Participant in the related
Loan), including, without limitation, any loss incurred in obtaining,
liquidating or employing deposits from third parties, but excluding loss of
margin for the period after any such payment or failure to borrow or prepay;
provided, that such Lender shall have delivered to the Borrower a certificate as
to the amount of such loss or expense, which certificate shall be conclusive in
the absence of manifest error. Section 2.13 Computation of Interest and Fees.
Interest on Loans based on the Prime Rate hereunder shall be computed on the
basis of a year of 365 days (or 366 days in a leap year) and paid for the actual
number of days elapsed. All other interest and fees shall be computed on the
basis of a year of 360 days and paid for the actual number of days elapsed
(including the first day but excluding the last day). Section 2.14 Basis for
Determining Interest Rate Inadequate, Unfair or Unavailable. (a) If on or prior
to the first day of any Interest Period for any Euro-Dollar Loan: (i) the
Required Lenders advise the Administrative Agent that the Adjusted London
Interbank Offered Rate as determined by the Administrative Agent, will not
adequately and fairly reflect the cost to such Lenders of funding their
Euro-Dollar Loans for such Interest Period; or (ii) subject to Section 2.14(b),
the Administrative Agent shall determine that no reasonable means exists for
determining the Adjusted London Interbank Offered Rate, the Administrative Agent
shall forthwith give notice thereof to the Borrower and the Lenders, whereupon,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such suspension no longer exist, (x) the
obligations of the Lenders to make Euro-Dollar Loans, or to convert outstanding
Loans into Euro-Dollar Loans shall be suspended; and (y) each outstanding
Euro-Dollar Loan shall be converted into a Base Rate Loan on the last day of the
current Interest Period applicable thereto. Unless the Borrower notifies the
Administrative Agent at least two (2) Business Days before the date of (or, if
at the time the Borrower receives such notice the day is the date of, or the
date immediately preceding, the date of such Euro-Dollar Borrowing, by 10:00
A.M. (New York 22



--------------------------------------------------------------------------------



 
[exhibit10ahtmlfriendly028.jpg]
City time) on the date of) any Euro-Dollar Borrowing for which a Notice of
Borrowing has previously been given that it elects not to borrow on such date
(in which case the Borrower shall not be subject to any liability pursuant to
Section 2.12 with respect to such election), such Borrowing shall instead be
made as a Base Rate Borrowing. (b) Effect of Benchmark Transition Event. (i)
Benchmark Replacement. Notwithstanding anything to the contrary herein or in any
other Loan Document, upon the occurrence of a Benchmark Transition Event or an
Early Opt- in Election, as applicable, the Administrative Agent and the Borrower
may amend this Agreement to replace LIBOR with a Benchmark Replacement. Any such
amendment with respect to a Benchmark Transition Event will become effective at
5:00 p.m. on the fifth (5th) Business Day after the Administrative Agent has
posted such proposed amendment to all Lenders and the Borrower so long as the
Administrative Agent has not received, by such time, written notice of objection
to such amendment from Lenders comprising the Required Lenders. Any such
amendment with respect to an Early Opt-in Election will become effective on the
date that Lenders comprising the Required Lenders have delivered to the
Administrative Agent written notice that such Required Lenders accept such
amendment. No replacement of LIBOR with a Benchmark Replacement pursuant to this
Section 2.14(b) will occur prior to the applicable Benchmark Transition Start
Date. (ii) Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement. (iii) Notices; Standards for Decisions and
Determinations. The Administrative Agent will promptly notify the Borrower and
the Lenders of (i) any occurrence of a Benchmark Transition Event or an Early
Opt-in Election, as applicable, and its related Benchmark Replacement Date and
Benchmark Transition Start Date, (ii) the implementation of any Benchmark
Replacement, (iii) the effectiveness of any Benchmark Replacement Conforming
Changes and (iv) the commencement or conclusion of any Benchmark Unavailability
Period. Any determination, decision or election that may be made by the
Administrative Agent or Lenders pursuant to this Section 2.14(b), including any
determination with respect to a tenor, rate or adjustment or of the occurrence
or non- occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action, will be conclusive and binding absent manifest
error and may be made in its or their sole discretion and without consent from
any other party hereto, except, in each case, as expressly required pursuant to
this Section 2.14(b). (iv) Benchmark Unavailability Period. Upon the Borrower’s
receipt of notice of the commencement of a Benchmark Unavailability Period, the
Borrower may revoke any request for a Eurodollar Borrowing of, conversion to or
continuation of Eurodollar Loans to be made, converted or continued during any
Benchmark Unavailability Period and, failing that, the Borrower will be deemed
to have converted any such request into a request for a Borrowing of or
conversion to Base Rate Loans. During any Benchmark Unavailability Period, the
component of the Base Rate based upon LIBOR will not be used in any
determination of the Base Rate. Section 2.15 Illegality. If, on or after the
date of this Agreement, the adoption of any applicable law, rule or regulation,
or any change in any applicable law, rule or regulation, or any change in the 23



--------------------------------------------------------------------------------



 
[exhibit10ahtmlfriendly029.jpg]
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Lender (or its Euro-Dollar Lending Office) with
any request or directive (whether or not having the force of law) of any such
authority, central bank or comparable agency shall make it unlawful or
impossible for any Lender (or its Euro-Dollar Lending Office) to make, maintain
or fund its Euro-Dollar Loans and such Lender shall so notify the Administrative
Agent, the Administrative Agent shall forthwith give notice thereof to the other
Lenders and the Borrower, whereupon until such Lender notifies the Borrower and
the Administrative Agent that the circumstances giving rise to such suspension
no longer exist, the obligation of such Lender to make Euro-Dollar Loans, or to
convert outstanding Loans into Euro-Dollar Loans, shall be suspended. Before
giving any notice to the Administrative Agent pursuant to this Section, such
Lender shall designate a different Euro-Dollar Lending Office if such
designation will avoid the need for giving such notice and will not, in the
judgment of such Lender, be otherwise disadvantageous to such Lender. If such
notice is given, each Euro-Dollar Loan of such Lender then outstanding shall be
converted to a Base Rate Loan either (a) on the last day of the then current
Interest Period applicable to such Euro-Dollar Loan if such Lender may lawfully
continue to maintain and fund such Loan to such day or (b) immediately if such
Lender shall determine that it may not lawfully continue to maintain and fund
such Loan to such day. Section 2.16 Increased Cost and Reduced Return. (a)
Increased Costs. If after the Effective Date, the adoption of any applicable
law, rule or regulation, or any change in any applicable law, rule or
regulation, or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender (or its
Applicable Lending Office) with any request or directive (whether or not having
the force of law) of any such authority, central bank or comparable agency shall
(i) impose, modify or deem applicable any reserve (including, without
limitation, any such requirement imposed by the Board of Governors of the
Federal Reserve System), special deposit, insurance assessment or similar
requirement against Loans participated in by, assets of, deposits with or for
the account of or credit extended by, any Lender (or its Applicable Lending
Office), (ii) subject any Lender to any tax of any kind whatsoever with respect
to this Agreement, any participation in any Loan made by it, or change the basis
of taxation of payments to such Lender in respect thereof (other than (A) Taxes,
(B) Other Taxes, (C) the imposition of, or any change in the rate of, any taxes
described in clause (i)(a) and clauses (ii) through (iv) of the definition of
Taxes in Section 2.17(a), (D) Connection Income Taxes, and (E) Taxes
attributable to a Lender’s failure to comply with Section 2.17(e)) or (iii)
impose on any Lender (or its Applicable Lending Office) or on the United States
market for certificates of deposit or the London interbank market any other
condition affecting its Euro-Dollar Loans, Notes, obligation to make Euro-Dollar
Loans, and the result of any of the foregoing is to increase the cost to such
Lender (or its Applicable Lending Office) of making or maintaining any
Euro-Dollar Loan, or to reduce the amount of any sum received or receivable by
such Lender (or its Applicable Lending Office) under this Agreement or under its
Notes with respect thereto, then, within fifteen (15) days after demand by such
Lender (with a copy to the Administrative Agent), the Borrower shall pay to such
Lender such additional amount or amounts, as determined by such Lender in good
faith, as will compensate such Lender for such increased cost or reduction,
solely to the extent that any such additional amounts were incurred by the
Lender within ninety (90) days of such demand. (b) Capital Adequacy. If any
Lender shall have determined that, after the Effective Date, the adoption of any
applicable law, rule or regulation regarding capital adequacy or liquidity, or
any change in any such law, rule or regulation, or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or any request or directive regarding capital adequacy (whether or not
having the force of law) of any such authority, central bank or comparable
agency, has or would have the effect of reducing the rate of return on capital
of such Lender (or any Person controlling such Lender) as a 24



--------------------------------------------------------------------------------



 
[exhibit10ahtmlfriendly030.jpg]
consequence of such Lender’s obligations hereunder to a level below that which
such Lender (or any Person controlling such Lender) could have achieved but for
such adoption, change, request or directive (taking into consideration its
policies with respect to capital adequacy), then from time to time, within
fifteen (15) days after demand by such Lender (with a copy to the Administrative
Agent), the Borrower shall pay to such Lender such additional amount or amounts
as will compensate such Lender (or any Person controlling such Lender) for such
reduction, solely to the extent that any such additional amounts were incurred
by the Lender within ninety (90) days of such demand. (c) Notices. Each Lender
will promptly notify the Borrower and the Administrative Agent of any event of
which it has knowledge, occurring after the Effective Date, that will entitle
such Lender to compensation pursuant to this Section and will designate a
different Applicable Lending Office if such designation will avoid the need for,
or reduce the amount of, such compensation and will not, in the judgment of such
Lender, be otherwise disadvantageous to such Lender. A certificate of any Lender
claiming compensation under this Section and setting forth in reasonable detail
the additional amount or amounts to be paid to it hereunder shall be conclusive
in the absence of manifest error. In determining such amount, such Lender may
use any reasonable averaging and attribution methods. (d) Notwithstanding
anything to the contrary herein, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “change in law”
under this Article II regardless of the date enacted, adopted or issued. Section
2.17 Taxes. (a) Payments Net of Certain Taxes. Any and all payments made by or
on account of any Loan Party to or for the account of any Lender or the
Administrative Agent hereunder or under any other Loan Document shall be made
free and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, charges and withholdings and all
liabilities with respect thereto, excluding: (i) taxes imposed on or measured by
the net income (including branch profits or similar taxes) of, and gross
receipts, franchise or similar taxes imposed on, the Administrative Agent or any
Lender (a) by the jurisdiction (or subdivision thereof) under the laws of which
such Lender or Administrative Agent is organized or in which its principal
office is located or, in the case of each Lender, in which its Applicable
Lending Office is located or (b) that are Other Connection Taxes, (ii) in the
case of each Lender, any United States withholding tax imposed on such payments,
but only to the extent that such Lender is subject to United States withholding
tax at the time such Lender first becomes a party to this Agreement or changes
its Applicable Lending Office (other than pursuant to an assignment request by
any Loan Party under Section 2.08), (iii) any backup withholding tax imposed by
the United States (or any state or locality thereof) on a Lender or
Administrative Agent, and (iv) any taxes imposed by FATCA (all such nonexcluded
taxes, duties, levies, imposts, deductions, charges, withholdings and
liabilities being hereinafter referred to as “Taxes”). If any Loan Party shall
be required by law to deduct any Taxes from or in respect of any sum payable
hereunder or under any other Loan Document to any Lender or the Administrative
Agent, (i) the sum payable shall be increased as necessary so that after making
all such required deductions (including deductions applicable to additional sums
payable under this Section 2.17(a)) such Lender or the Administrative Agent (as
the case may be) receives an amount equal to the sum it would have received had
no such deductions been made, (ii) such Loan Party shall make such deductions,
(iii) such Loan Party shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable law and (iv)
such Loan Party shall furnish to the Administrative Agent, for delivery to such
Lender, the original or a certified copy of a receipt evidencing payment
thereof. 25



--------------------------------------------------------------------------------



 
[exhibit10ahtmlfriendly031.jpg]
(b) Other Taxes. In addition, each Loan Party agrees to pay any and all present
or future stamp or court or documentary taxes and any other excise or property
taxes, or similar charges or levies, which arise from any payment made pursuant
to this Agreement, any Note or any other Loan Document or from the execution,
delivery, performance, registration or enforcement of, or otherwise with respect
to, this Agreement, any Note or any other Loan Document (collectively, “Other
Taxes”). (c) Indemnification. Each Loan Party agrees to jointly and severally
indemnify each Lender and the Administrative Agent for the full amount of Taxes
and Other Taxes (including, without limitation, any Taxes or Other Taxes imposed
or asserted by any jurisdiction on amounts payable under this Section 2.17(c)),
whether or not correctly or legally asserted, paid by such Lender or Agent (as
the case may be) and any liability (including penalties, interest and expenses)
arising therefrom or with respect thereto as certified in good faith to the
Borrower by each Lender or Agent seeking indemnification pursuant to this
Section 2.17(c). This indemnification shall be paid within 15 days after such
Lender or Agent (as the case may be) makes demand therefor. (d) Refunds or
Credits. If a Lender or the Administrative Agent receives a refund, credit or
other reduction from a taxation authority for any Taxes or Other Taxes for which
it has been indemnified by any Loan Party or with respect to which any Loan
Party has paid additional amounts pursuant to this Section 2.17, it shall within
fifteen (15) days from the date of such receipt pay over the amount of such
refund, credit or other reduction to the Borrower (but only to the extent of
indemnity payments made or additional amounts paid by the Loan Parties under
this Section 2.17 with respect to the Taxes or Other Taxes giving rise to such
refund, credit or other reduction), net of all reasonable out-of-pocket expenses
of such Lender or the Administrative Agent (as the case may be) and without
interest (other than interest paid by the relevant taxation authority with
respect to such refund, credit or other reduction); provided, however, that each
Loan Party agrees to repay, upon the request of such Lender or the
Administrative Agent (as the case may be), the amount paid over to the Borrower
(plus penalties, interest or other charges) to such Lender or the Administrative
Agent in the event such Lender or the Administrative Agent is required to repay
such refund or credit to such taxation authority. (e) Tax Forms and
Certificates. On or before the date it becomes a party to this Agreement, from
time to time thereafter if reasonably requested by the Borrower or the
Administrative Agent, and at any time it changes its Applicable Lending Office:
(i) each Lender that is a “United States person” within the meaning of Section
7701(a)(30) of the Internal Revenue Code shall deliver to the Borrower and the
Administrative Agent two (2) properly completed and duly executed copies of
Internal Revenue Service Form W-9, or any successor form prescribed by the
Internal Revenue Service, or such other documentation or information prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent, as the case may be, certifying that such Lender is a United States person
and is entitled to an exemption from United States backup withholding tax or
information reporting requirements; and (ii) each Lender that is not a “United
States person” within the meaning of Section 7701(a)(30) of the Internal Revenue
Code (a “Non-U.S. Lender”) shall deliver to the Borrower and the Administrative
Agent: (A) two (2) properly completed and duly executed copies of Internal
Revenue Service Form W-8BEN or W-8BEN- E, or any successor form prescribed by
the Internal Revenue Service, (x) certifying that such Non-U.S. Lender is
entitled to the benefits under an income tax treaty to which the United States
is a party which exempts the Non-U.S. Lender from United States withholding tax
or reduces the rate of withholding tax on payments of interest for the account
of such Non-U.S. Lender and (y) with respect to any other applicable payments
under or entered into in connection with any Loan Document establishing an
exemption from, or reduction of, United States withholding tax pursuant to the
“business profits” or “other income” article of such tax treaty; (B) two (2)
properly completed and duly executed copies of Internal Revenue Service Form
W-8ECI, or any successor form prescribed by the Internal Revenue Service,
certifying that the income receivable pursuant to this Agreement and the other
Loan Documents is effectively connected with the conduct of a trade or business
in the United States; (C) in the case of a Non-U.S. Lender claiming the 26



--------------------------------------------------------------------------------



 
[exhibit10ahtmlfriendly032.jpg]
benefits of the exemption for portfolio interest under Section 871(h) or Section
881(c) of the Internal Revenue Code, two (2) properly completed and duly
executed copies of Internal Revenue Service Form W- 8BEN or W-8BEN-E, or any
successor form prescribed by the Internal Revenue Service, together with a
certificate substantially in the form of Exhibit E-1 to the effect that (x) such
Non-U.S. Lender is not (1) a “bank” within the meaning of Section 881(c)(3)(A)
of the Internal Revenue Code, (2) a “10-percent shareholder” of any Loan Party
within the meaning of Section 871(h)(3)(B) of the Internal Revenue Code, or (3)
a “controlled foreign corporation” that is described in Section 881(c)(3)(C) of
the Internal Revenue Code and is related to any Loan Party within the meaning of
Section 864(d)(4) of the Internal Revenue Code (a “U.S. Tax Compliance
Certificate”) and (y) the interest payments in question are not effectively
connected with a U.S. trade or business conducted by such Non-U.S. Lender; or
(D) to the extent the Non- U.S. Lender is not the beneficial owner, two (2)
properly completed and duly executed copies of Internal Revenue Service Form
W-8IMY, or any successor form prescribed by the Internal Revenue Service,
accompanied by an Internal Revenue Service Form W-8ECI, W-8BEN, W-8BEN-E, W-9,
and/or other certification documents from each beneficial owner, including a
U.S. Tax Compliance Certificate substantially in the form of Exhibit E-2 or E-3,
as applicable; provided that if the Non-U.S. Lender is a partnership and one or
more direct or indirect partners of such Lender are claiming the portfolio
interest exemption, such Non-U.S. Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit E-4 on behalf of each such
direct or indirect partner. If a payment made to a Lender under any Loan
Document would be subject to U.S. Federal withholding tax imposed by FATCA if
such Lender fails to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Internal Revenue
Code, as applicable), such Lender shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Loan Parties and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (e), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement. In
addition, each Lender agrees that from time to time after the Effective Date,
when a lapse in time or change in circumstances renders the previous
certification obsolete or inaccurate in any material respect, it will deliver to
the Borrower and the Administrative Agent two new accurate and complete signed
originals of Internal Revenue Service Form W-9, W-8BEN, W-8BEN-E, W-8ECI or
W-8IMY or FATCA-related documentation described above, or successor forms, as
the case may be, and such other forms as may be required in order to confirm or
establish the entitlement of such Lender to a continued exemption from or
reduction in United States withholding tax with respect to payments under this
Agreement and any other Loan Document, or it shall immediately notify the
Borrower and the Administrative Agent of its inability to deliver any such form
or certificate. (f) Exclusions. No Loan Party shall be required to indemnify any
Non-U.S. Lender, or to pay any additional amount to any Non-U.S. Lender,
pursuant to Section 2.17(a), (b) or (c) in respect of Taxes or Other Taxes to
the extent that the obligation to indemnify or pay such additional amounts would
not have arisen but for the failure of such Non-U.S. Lender to comply with the
provisions of subsection (e) above. (g) Mitigation. If any Loan Party is
required to pay additional amounts to or for the account of any Lender pursuant
to this Section 2.17, then such Lender will use reasonable efforts (which shall
include efforts to rebook the Loans held by such Lender to a new Applicable
Lending Office, or through another branch or affiliate of such Lender) to change
the jurisdiction of its Applicable Lending Office if, in the good faith judgment
of such Lender, such efforts (i) will eliminate or, if it is not possible to
eliminate, reduce to the greatest extent possible any such additional payment
which may thereafter accrue and (ii) is not otherwise disadvantageous, in the
sole determination of such Lender, to such Lender. Any Lender claiming any
indemnity payment or additional amounts payable pursuant to this Section shall
use 27



--------------------------------------------------------------------------------



 
[exhibit10ahtmlfriendly033.jpg]
reasonable efforts (consistent with legal and regulatory restrictions) to
deliver to Borrower any certificate or document reasonably requested in writing
by the Borrower or to change the jurisdiction of its Applicable Lending Office
if the making of such a filing or change would avoid the need for or reduce the
amount of any such indemnity payment or additional amounts that may thereafter
accrue and would not, in the sole determination of such Lender, be otherwise
disadvantageous to such Lender. (h) Confidentiality. Nothing contained in this
Section shall require any Lender or the Administrative Agent to make available
any of its tax returns (or any other information that it deems to be
confidential or proprietary). Section 2.18 Base Rate Loans Substituted for
Affected Euro-Dollar Loans. If (a) the obligation of any Lender to make or
maintain, or to convert outstanding Loans to, Euro-Dollar Loans has been
suspended pursuant to Section 2.15 or (b) any Lender has demanded compensation
under Section 2.16(a) with respect to its Euro-Dollar Loans and, in any such
case, the Borrower shall, by at least four Business Days’ prior notice to such
Lender through the Administrative Agent, have elected that the provisions of
this Section shall apply to such Lender, then, unless and until such Lender
notifies the Borrower that the circumstances giving rise to such suspension or
demand for compensation no longer apply: (i) all Loans which would otherwise be
made by such Lender as (or continued as or converted into) Euro-Dollar Loans
shall instead be Base Rate Loans (on which interest and principal shall be
payable contemporaneously with the related Euro-Dollar Loans of the other
Lenders); and (ii) after each of its Euro-Dollar Loans has been repaid, all
payments of principal that would otherwise be applied to repay such Loans shall
instead be applied to repay its Base Rate Loans. If such Lender notifies the
Borrower that the circumstances giving rise to such notice no longer apply, the
principal amount of each such Base Rate Loan shall be converted into a
Euro-Dollar Loan on the first day of the next succeeding Interest Period
applicable to the related Euro-Dollar Loans of the other Lenders. ARTICLE III
[RESERVED] ARTICLE IV CONDITIONS Section 4.01 Conditions to Closing. The
obligation of each Lender to make a Loan hereunder is subject to the
satisfaction of the following conditions: (a) This Agreement. The Administrative
Agent shall have received counterparts hereof signed by each of the parties
hereto (or, in the case of any party as to which an executed counterpart shall
not have been received, receipt by the Administrative Agent in form satisfactory
to it of telegraphic, telex, facsimile or other written confirmation from such
party of execution of a counterpart hereof by such party) to be held in escrow
and to be delivered to the Borrower upon satisfaction of the other conditions
set forth in this Section 4.01. (b) Notes. On or prior to the Effective Date,
the Administrative Agent shall have received a duly executed Note for the
account of each Lender requesting delivery of a Note pursuant to Section 2.05.
28



--------------------------------------------------------------------------------



 
[exhibit10ahtmlfriendly034.jpg]
(c) Officers’ Certificate. The Administrative Agent shall have received a
certificate dated the Effective Date signed on behalf of each Loan Party by any
Authorized Officer of such Loan Party stating that (A) on the Effective Date and
after giving effect to the Loans being made on the Effective Date, no Default
shall have occurred and be continuing, and (B) the representations and
warranties of such Loan Party contained in the Loan Documents are true and
correct on and as of the Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they were true and correct as of such earlier date. (d) Secretary’s
Certificates. On the Effective Date, the Administrative Agent shall have
received (i) a certificate of the Secretary of State (or equivalent body) of the
jurisdiction of incorporation dated as of a recent date, as to the good standing
of each Loan Party and (ii) a certificate of the Secretary or an Assistant
Secretary of each Loan Party dated the Effective Date and certifying (A) that
attached thereto is a true, correct and complete copy of (x) the articles of
incorporation of such Loan Party certified by the Secretary of State (or
equivalent body) of the jurisdiction of incorporation of such Loan Party and (y)
the bylaws of such Loan Party, (B) as to the absence of dissolution or
liquidation proceedings by or against such Loan Party, (C) that attached thereto
is a true, correct and complete copy of resolutions adopted by the board of
directors of such Loan Party authorizing the execution, delivery and performance
of the Loan Documents to which such Loan Party is a party and each other
document delivered in connection herewith or therewith and that such resolutions
have not been amended and are in full force and effect on the date of such
certificate and (D) as to the incumbency and specimen signatures of each officer
of such Loan Party executing the Loan Documents to which such Loan Party is a
party or any other document delivered in connection herewith or therewith. (e)
Opinions of Counsel. On the Effective Date, the Administrative Agent shall have
received from counsel to the Loan Parties, opinions addressed to the
Administrative Agent and each Lender, dated the Effective Date, substantially in
the form of Exhibit D hereto. (f) Consents. All necessary governmental (domestic
or foreign), regulatory and third party approvals, if any, authorizing
borrowings hereunder in connection with the transactions contemplated by this
Agreement and the other Loan Documents shall have been obtained and remain in
full force and effect, in each case without any action being taken by any
competent authority which could restrain or prevent such transaction or impose,
in the reasonable judgment of the Administrative Agent, materially adverse
conditions upon the consummation of such transactions. (g) Payment of Fees. All
costs, fees and expenses due to the Administrative Agent and the Lenders accrued
through the Effective Date shall have been paid in full. (h) Counsel Fees. The
Administrative Agent shall have received full payment from the Borrower of the
fees and expenses of Davis Polk & Wardwell LLP described in Section 9.03 which
are billed through the Effective Date and which have been invoiced one Business
Day prior to the Effective Date. (i) Know Your Customer. The Administrative
Agent and each Lender shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the Patriot Act, as has been reasonably requested in writing. (j)
Notice of Borrowing. The Administrative Agent shall have received a Notice of
Borrowing as required by Section 2.03. 29



--------------------------------------------------------------------------------



 
[exhibit10ahtmlfriendly035.jpg]
(k) No Default. Immediately before and after giving effect to the making of the
Loans on the Effective Date, no Default shall have occurred and be continuing.
(l) Representations and Warranties. The representations and warranties of the
Loan Parties contained in this Agreement and the other Loan Documents shall be
true and correct on and as of the Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they were true and correct as of such earlier date. ARTICLE V
REPRESENTATIONS AND WARRANTIES The Guarantor represents and warrants that, and
as to the Borrower, the Borrower represents and warrants that: Section 5.01
Status. The Borrower is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware and has the corporate
authority to execute and deliver this Agreement and each other Loan Document to
which it is a party and perform its obligations hereunder and thereunder. The
Guarantor is a corporation duly organized, validly existing and in good standing
under the laws of the Commonwealth of Pennsylvania and has the corporate
authority to execute and deliver this Agreement and each other Loan Document to
which it is a party and perform its obligations hereunder and thereunder.
Section 5.02 Authority; No Conflict. The execution, delivery and performance by
each Loan Party of this Agreement and each other Loan Document to which it is a
party have been duly authorized by all necessary corporate action and do not
violate (i) any provision of law or regulation, or any decree, order, writ or
judgment, (ii) any provision of its articles of incorporation or bylaws, or
(iii) result in the breach of or constitute a default under any indenture or
other agreement or instrument to which such Loan Party is a party. Section 5.03
Legality; Etc. This Agreement and each other Loan Document (other than the
Notes) to which such Loan Party is a party constitute the legal, valid and
binding obligations of such Loan Party, and the Notes, when executed and
delivered in accordance with this Agreement, will constitute legal, valid and
binding obligations of the Borrower, in each case enforceable against the
Borrower in accordance with their terms except to the extent limited by (a)
bankruptcy, insolvency, fraudulent conveyance or reorganization laws or by other
similar laws relating to or affecting the enforceability of creditors’ rights
generally and by general equitable principles which may limit the right to
obtain equitable remedies regardless of whether enforcement is considered in a
proceeding of law or equity or (b) any applicable public policy on
enforceability of provisions relating to contribution and indemnification.
Section 5.04 Financial Condition. (a) Audited Financial Statements. The
consolidated balance sheet of the Guarantor and its Consolidated Subsidiaries as
of December 31, 2019 and the related consolidated statements of income and cash
flows for the fiscal year then ended, reported on by Ernst & Young, LLP, copies
of which have been delivered to each of the Administrative Agent and the
Lenders, fairly present, in conformity with GAAP, the consolidated financial
position of the Guarantor and its Consolidated Subsidiaries as of such date and
their consolidated results of operations and cash flows for such fiscal year.
(b) [Intentionally Omitted]. 30



--------------------------------------------------------------------------------



 
[exhibit10ahtmlfriendly036.jpg]
(c) Material Adverse Change. Since December 31, 2019 there has been no change in
the business, assets, financial condition or operations of the Guarantor and its
Consolidated Subsidiaries, considered as a whole that would materially and
adversely affect the Guarantor’s ability to perform any of its obligations under
this Agreement, the Notes or the other Loan Documents. Since December 31, 2019
there has been no change in the business, assets, financial condition or
operations of the Borrower that would materially and adversely affect the
Borrower’s ability to perform any of its obligations under this Agreement, the
Notes or the other Loan Documents. Section 5.05 Litigation. Except as disclosed
in or contemplated by the Guarantor’s Annual Report on Form 10-K filed with the
SEC for the fiscal year ended December 31, 2019, or any subsequent report of the
Guarantor filed with the SEC on a Form 10-K, 10-Q or 8-K Report or otherwise
furnished in writing to the Administrative Agent and each Lender, no litigation,
arbitration or administrative proceeding against the Guarantor or any of its
Subsidiaries is pending or, to the Guarantor’s knowledge, threatened, which
would reasonably be expected to materially and adversely affect the ability of
any Loan Party to perform any of its obligations under this Agreement, the Notes
or the other Loan Documents. There is no litigation, arbitration or
administrative proceeding pending or, to the knowledge of any Loan Party,
threatened which questions the validity of this Agreement or the other Loan
Documents to which it is a party. Section 5.06 No Violation. No part of the
proceeds of the borrowings by hereunder will be used, directly or indirectly by
the Borrower for the purpose of purchasing or carrying any “margin stock” within
the meaning of Regulation U of the Board of Governors of the Federal Reserve
System, or for any other purpose which violates, or which conflicts with, the
provisions of Regulations U or X of said Board of Governors. The Borrower is not
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying any such “margin
stock”. Section 5.07 ERISA. Each member of the ERISA Group has fulfilled its
obligations under the minimum funding standards of ERISA and the Internal
Revenue Code with respect to each Material Plan and is in compliance in all
material respects with the presently applicable provisions of ERISA and the
Internal Revenue Code with respect to each Material Plan. No member of the ERISA
Group has (i) sought a waiver of the minimum funding standard under Section 412
of the Internal Revenue Code in respect of any Material Plan, (ii) failed to
make any contribution or payment to any Material Plan, or made any amendment to
any Material Plan, which has resulted or could result in the imposition of a
Lien or the posting of a bond or other security under ERISA or the Internal
Revenue Code or (iii) incurred any material liability under Title IV of ERISA
other than a liability to the PBGC for premiums under Section 4007 of ERISA.
Section 5.08 Governmental Approvals. No authorization, consent or approval from
any Governmental Authority is required for the execution, delivery and
performance by any Loan Party of this Agreement, the Notes and the other Loan
Documents to which it is a party and except such authorizations, consents and
approvals as shall have been obtained prior to the Effective Date and shall be
in full force and effect. Section 5.09 Investment Company Act. Neither the
Borrower nor the Guarantor is an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, or required to register as an
investment company under such Act. Section 5.10 Tax Returns and Payments. Each
Loan Party has filed or caused to be filed all Federal, state, local and foreign
income tax returns required to have been filed by it and has paid or caused to
be paid all income taxes shown to be due on such returns except income taxes
that are being contested in good faith by appropriate proceedings and for which
such Loan Party shall have set aside on its books 31



--------------------------------------------------------------------------------



 
[exhibit10ahtmlfriendly037.jpg]
appropriate reserves with respect thereto in accordance with GAAP or that would
not reasonably be expected to have a Material Adverse Effect. Section 5.11
Compliance with Laws. (a) To the knowledge of the Guarantor, the Guarantor and
its Material Subsidiaries are in compliance with all applicable laws,
regulations and orders of any Governmental Authority, domestic or foreign, in
respect of the conduct of their respective businesses and the ownership of their
respective property (including, without limitation, compliance with all
applicable ERISA and Environmental Laws and the requirements of any permits
issued under such Environmental Laws), except to the extent (i) such compliance
is being contested in good faith by appropriate proceedings or (ii)
non-compliance would not reasonably be expected to materially and adversely
affect the ability of the Loan Parties to perform any of their respective
obligations under this Agreement, the Notes or any other Loan Document to which
they are a party. (b) To the knowledge of the Borrower, the Borrower is in
compliance with all applicable laws, regulations and orders of any Governmental
Authority, domestic or foreign, in respect of the conduct of its business,
except to the extent (i) such compliance is being contested in good faith by
appropriate proceedings or (ii) non-compliance would not reasonably be expected
to materially and adversely affect the ability of the Borrower to perform any of
its obligations under this Agreement, the Notes or any other Loan Document to
which it is a party. Section 5.12 No Default. No Default has occurred and is
continuing. Section 5.13 Environmental Matters. (a) Except (x) as disclosed in
or contemplated by the Guarantor’s Annual Report on Form 10- K filed with the
SEC for the fiscal year ended December 31, 2019, or in any subsequent report of
the Guarantor filed with the SEC on a Form 10-K, 10-Q or 8-K Report, or
otherwise furnished in writing to the Administrative Agent and each Lender, or
(y) to the extent that the liabilities of the Guarantor and its Subsidiaries,
taken as a whole, that relate to or could reasonably be expected to result from
the matters referred to in clauses (i) through (iii) below of this Section
5.13(a), inclusive, would not reasonably be expected to result in a Material
Adverse Effect: (i) no notice, notification, citation, summons, complaint or
order has been received by the Guarantor or any of its Subsidiaries, no penalty
has been assessed nor is any investigation or review pending or, to the
Guarantor’s or any of its Subsidiaries’ knowledge, threatened by any
governmental or other entity with respect to any (A) alleged violation by or
liability of the Guarantor or any of its Subsidiaries of or under any
Environmental Law, (B) alleged failure by the Guarantor or any of its
Subsidiaries to have any environmental permit, certificate, license, approval,
registration or authorization required in connection with the conduct of its
business or (C) generation, storage, treatment, disposal, transportation or
release of Hazardous Substances; (ii) to the Guarantor’s or any of its
Subsidiaries’ knowledge, no Hazardous Substance has been released (and no
written notification of such release has been filed) (whether or not in a
reportable or threshold planning quantity) at, in, from, on or under any
property now or previously owned, leased or operated by the Guarantor or any of
its Subsidiaries; and (iii) no property now or previously owned, leased or
operated by the Guarantor or any of its Subsidiaries or, to the Guarantor’s or
any of its Subsidiaries’ knowledge, any property to which the Guarantor or any
of its Subsidiaries has, directly or indirectly, transported or arranged 32



--------------------------------------------------------------------------------



 
[exhibit10ahtmlfriendly038.jpg]
for the transportation of any Hazardous Substances, is listed or, to the
Guarantor’s or any of its Subsidiaries’ knowledge, proposed for listing, on the
National Priorities List promulgated pursuant to the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended (“CERCLA”), on
CERCLIS (as defined in CERCLA) or on any similar federal, state or foreign list
of sites requiring investigation or clean-up. (b) Except as disclosed in or
contemplated by the Guarantor’s Annual Report on Form 10-K filed with the SEC
for the fiscal year ended December 31, 2019, or in any subsequent report of the
Guarantor filed with the SEC on a Form 10-K, 10-Q or 8-K Report, or otherwise
furnished in writing to the Administrative Agent and each Lender, to the
Guarantor’s knowledge, there are no Environmental Liabilities that have resulted
or could reasonably be expected to result in a Material Adverse Effect. (c) For
purposes of this Section 5.13, the terms “the Guarantor” and “Subsidiary” shall
include any business or business entity (including a corporation) which is a
predecessor, in whole or in part, of the Guarantor or any of its Subsidiaries
from the time such business or business entity became a Subsidiary of the
Guarantor. Section 5.14 Material Subsidiaries and Ownership. (a) As of the
Effective Date, (i) Schedule 5.14 states the name of each of the Guarantor’s
Material Subsidiaries and its jurisdiction or jurisdictions of organization or
incorporation, as applicable, (ii) except as disclosed in Schedule 5.14, each
such Subsidiary is a Wholly Owned Subsidiary of the Guarantor, and (iii) each of
the Guarantor’s Material Subsidiaries is in good standing in the jurisdiction or
jurisdictions of its organization or incorporation, as applicable, and has all
corporate or other organizational powers to carry on its businesses except where
failure to do so would not reasonably be expected to have a Material Adverse
Effect. (b) Each of the Guarantor’s Material Subsidiaries is duly organized or
incorporated and validly existing under the laws of the jurisdiction or
jurisdictions of its organization or incorporation, as applicable. Section 5.15
OFAC. None of the Borrower, the Guarantor any Subsidiary of the Guarantor, nor,
to the knowledge of the Guarantor or the Borrower, any director, officer, or
Affiliate of the Borrower, the Guarantor or any of its Subsidiaries: (i) is a
Sanctioned Person, (ii) has more than 10% of its assets in Sanctioned Persons or
in Sanctioned Countries, or (iii) derives more than 10% of its operating income
from investments in, or transactions with Sanctioned Persons or Sanctioned
Countries. The proceeds of any Loan will not be used, directly or indirectly, to
fund any activities or business of or with any Sanctioned Person, or in any
Sanctioned Country. Section 5.16 Anti-Corruption. None of the Borrower, the
Guarantor or any of its Subsidiaries nor, to the knowledge of the Borrower or
the Guarantor, any director, officer, agent, employee or other person acting on
behalf of the Borrower or the Guarantor or any of its Subsidiaries is aware of
or has taken any action, directly or indirectly, that would result in a
violation by such persons of the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder (the “FCPA”) or any other
applicable anti-corruption law; and the Loan Parties have instituted and
maintain policies and procedures designed to ensure continued compliance
therewith. No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity in violation of the FCPA or any other
applicable anti-corruption law. 33



--------------------------------------------------------------------------------



 
[exhibit10ahtmlfriendly039.jpg]
ARTICLE VI COVENANTS Each Loan Party agrees that so long as any Lender has any
Commitment hereunder or any amount payable hereunder or under any Note or other
Loan Document remains unpaid: Section 6.01 Information. The Loan Parties will
deliver or cause to be delivered to each of the Lenders (it being understood
that the posting of the information required in clauses (a), (b) and (f) of this
Section 6.01 on the Borrower’s website or the Guarantor’s website
(http://www.pplweb.com) or making such information available on IntraLinks,
SyndTrak (or similar service) shall be deemed to be effective delivery to the
Lenders): (a) Annual Financial Statements. Promptly when available and in any
event within ten (10) days after the date such information is required to be
delivered to the SEC (or, if the Guarantor is not a Public Reporting Company,
within one hundred and five (105) days after the end of each fiscal year of the
Guarantor), a consolidated balance sheet of the Guarantor and its Consolidated
Subsidiaries as of the end of such fiscal year and the related consolidated
statements of income and cash flows for such fiscal year and accompanied by an
opinion thereon by independent public accountants of recognized national
standing, which opinion shall state that such consolidated financial statements
present fairly the consolidated financial position of the Guarantor and its
Consolidated Subsidiaries as of the date of such financial statements and the
results of their operations for the period covered by such financial statements
in conformity with GAAP applied on a consistent basis. (b) Quarterly Financial
Statements. Promptly when available and in any event within ten (10) days after
the date such information is required to be delivered to the SEC (or, if the
Guarantor is not a Public Reporting Company, within sixty (60) days after the
end of each quarterly fiscal period in each fiscal year of the Guarantor (other
than the last quarterly fiscal period of the Guarantor)), a consolidated balance
sheet of the Guarantor and its Consolidated Subsidiaries as of the end of such
quarter and the related consolidated statements of income and cash flows for
such fiscal quarter, all certified (subject to normal year-end audit
adjustments) as to fairness of presentation, GAAP and consistency by any
Authorized Officer of the Guarantor. (c) Officer’s Certificate. Simultaneously
with the delivery of each set of financial statements referred to in subsections
(a) and (b) above, a certificate of any Authorized Officer of the Guarantor, (i)
setting forth in reasonable detail the calculations required to establish
compliance with the requirements of Section 6.09 on the date of such financial
statements and (ii) stating whether there exists on the date of such certificate
any Default and, if any Default then exists, setting forth the details thereof
and the action which the applicable Loan Party is taking or proposes to take
with respect thereto. (d) Default. Forthwith upon acquiring knowledge of the
occurrence of any (i) Default or (ii) Event of Default, in either case a
certificate of an Authorized Officer of the applicable Loan Party setting forth
the details thereof and the action which the applicable Loan Party is taking or
proposes to take with respect thereto. (e) Change in Borrower’s Ratings.
Promptly, upon any Authorized Officer obtaining knowledge of any change in a
Borrower’s Rating, a notice of such Borrower’s Rating in effect after giving
effect to such change. (f) Securities Laws Filing. To the extent the Guarantor
or the Borrower is a Public Reporting Company, promptly when available and in
any event within ten (10) days after the date such information 34



--------------------------------------------------------------------------------



 
[exhibit10ahtmlfriendly040.jpg]
is required to be delivered to the SEC, a copy of any Form 10-K Report to the
SEC and a copy of any Form 10-Q Report to the SEC, and promptly upon the filing
thereof, any other filings with the SEC. (g) ERISA Matters. If and when any
member of the ERISA Group: (i) gives or is required to give notice to the PBGC
of any “reportable event” (as defined in Section 4043 of ERISA) with respect to
any Material Plan which might constitute grounds for a termination of such Plan
under Title IV of ERISA, or knows that the plan administrator of any Material
Plan has given or is required to give notice of any such reportable event, a
copy of the notice of such reportable event given or required to be given to the
PBGC; (ii) receives, with respect to any Material Plan that is a Multiemployer
Plan, notice of any complete or partial withdrawal liability under Title IV of
ERISA, or notice that any Multiemployer Plan is in reorganization, is insolvent
or has been terminated, a copy of such notice; (iii) receives notice from the
PBGC under Title IV of ERISA of an intent to terminate, impose material
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or appoint a trustee to administer any Material Plan, a copy of such notice;
(iv) applies for a waiver of the minimum funding standard under Section 412 of
the Internal Revenue Code with respect to a Material Plan, a copy of such
application; (v) gives notice of intent to terminate any Plan under Section
4041(c) of ERISA, a copy of such notice and other information filed with the
PBGC; (vi) gives notice of withdrawal from any Plan pursuant to Section 4063 of
ERISA, a copy of such notice; or (vii) fails to make any payment or contribution
to any Plan or makes any amendment to any Plan which has resulted or could
result in the imposition of a Lien or the posting of a bond or other security, a
copy of such notice, and in each case a certificate of the chief accounting
officer or controller of the Borrower setting forth details as to such
occurrence and action, if any, which the Borrower or applicable member of the
ERISA Group is required or proposes to take. (h) Other Information. From time to
time such additional financial or other information regarding the financial
condition, results of operations, properties, assets or business of the
Guarantor or any of its Subsidiaries as any Lender may reasonably request, and
to the extent such Loan Party is a “legal entity customer” under the Beneficial
Ownership Regulation, such certifications as to its beneficial ownership as any
Lender shall reasonably request to enable such Lender to comply with the
Beneficial Ownership Regulation. Each Loan Party hereby acknowledges that (a)
the Administrative Agent will make available to the Lenders materials and/or
information provided by or on behalf of the Loan Parties hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks, SyndTrak or another similar electronic system (the “Platform”) and
(b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do
not wish to receive material non-public information with respect to the Loan
Parties or their respective securities) (each, a “Public Lender”). Each Loan
Party hereby agrees that it will use commercially reasonable efforts to identify
that portion of the Borrower Materials that may be distributed to the Public
Lenders and that (w) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent and the Lenders to treat such Borrower Materials as not
containing any material non-public information (although it may be sensitive and
proprietary) with respect to any Loan Party or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information (as defined below), they
shall be treated as set forth in Section 9.12); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor;” and (z) the Administrative Agent shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting (subject to Section 9.12) on a portion of the Platform
not designated “Public Investor.” “Information” means all information received
from the Guarantor or any of its Subsidiaries relating to the Guarantor or any
of its Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure 35



--------------------------------------------------------------------------------



 
[exhibit10ahtmlfriendly041.jpg]
by the Guarantor or any of its Subsidiaries; provided that, in the case of
information received from the Guarantor or any of its Subsidiaries after the
Effective Date, such information is clearly identified at the time of delivery
as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information. Section 6.02 Maintenance of
Insurance. Each Loan Party will maintain, or cause to be maintained, insurance
with financially sound (determined in the reasonable judgment of the Borrower)
and responsible companies in such amounts (and with such risk retentions) and
against such risks as is usually carried by owners of similar businesses and
properties in the same general areas in which such Loan Party operates. Section
6.03 Conduct of Business and Maintenance of Existence. Each Loan Party will (a)
continue to engage in businesses of the same general type as now conducted by
such Loan Party and, in the case of the Guarantor, its Subsidiaries and
businesses related thereto or arising out of such businesses, except to the
extent that the failure to maintain any existing business would not have a
Material Adverse Effect and (b) except as otherwise permitted in Section 6.07,
preserve, renew and keep in full force and effect, and will cause each of its
Subsidiaries to preserve, renew and keep in full force and effect, their
respective corporate (or other entity) existence and their respective rights,
privileges and franchises necessary or material to the normal conduct of
business, except, in each case, where the failure to do so could not reasonably
be expected to have a Material Adverse Effect. Section 6.04 Compliance with
Laws, Etc. Each Loan Party will comply with all applicable laws, regulations and
orders of any Governmental Authority, domestic or foreign, in respect of the
conduct of its business and the ownership of its property (including, without
limitation, compliance with all applicable ERISA and Environmental Laws and the
requirements of any permits issued under such Environmental Laws), except to the
extent (a) such compliance is being contested in good faith by appropriate
proceedings or (b) noncompliance could not reasonably be expected to have a
Material Adverse Effect. Section 6.05 Books and Records. Each Loan Party (a)
will keep, and, in the case of the Guarantor, will cause each of its
Subsidiaries to keep, proper books of record and account in conformity with GAAP
and (b) will permit representatives of the Administrative Agent and each of the
Lenders to visit and inspect any of their respective properties, to examine and
make copies from any of their respective books and records and to discuss their
respective affairs, finances and accounts with their officers, any employees and
independent public accountants, all at such reasonable times and as often as may
reasonably be desired; provided, that, the rights created in this Section 6.05
to “visit”, “inspect”, “discuss” and copy shall not extend to any matters which
such Loan Party deems, in good faith, to be confidential, unless the
Administrative Agent and any such Lender agree in writing to keep such matters
confidential. Section 6.06 Use of Proceeds. The proceeds of the Loans made under
this Agreement will be used by the Borrower for general corporate purposes of
the Borrower and its Affiliates, including for working capital purposes and for
making investments in or loans to the Guarantor and Affiliates of the Loan
Parties. No such use of the proceeds for general corporate purposes will be,
directly or indirectly, for the purpose, whether immediate, incidental or
ultimate, of buying or carrying any Margin Stock within the meaning of
Regulation U. The proceeds of any Loan will not be used, directly or indirectly,
to fund any activities or business of or with any Sanctioned Person, or in any
Sanctioned Country. Section 6.07 Merger or Consolidation. No Loan Party will
merge with or into or consolidate with or into any other corporation or entity,
unless (a) immediately after giving effect thereto, no event shall 36



--------------------------------------------------------------------------------



 
[exhibit10ahtmlfriendly042.jpg]
occur and be continuing which constitutes a Default, (b) the surviving or
resulting Person, as the case may be, assumes and agrees in writing to pay and
perform all of the obligations of such Loan Party under this Agreement, (c) in
the case of the Guarantor, substantially all of the consolidated assets and
consolidated revenues of the surviving or resulting Person, as the case may be,
are anticipated to come from the utility or energy businesses and (d) in the
case of the Borrower, the senior unsecured long-term debt ratings (without
giving effect to any third party credit enhancement except for a guaranty of the
Guarantor or a permitted successor) from both Rating Agencies of the surviving
or resulting Person, as the case may be, immediately following the merger or
consolidation is equal to or greater than the Borrower’s Ratings from both
Rating Agencies immediately preceding the announcement of such consolidation or
merger. Section 6.08 Asset Sales. Except for the sale of assets required to be
sold to conform with governmental requirements, the Guarantor and its Material
Subsidiaries shall not consummate any Asset Sale, if the aggregate net book
value of all such Asset Sales consummated during the four calendar quarters
immediately preceding any date of determination would exceed 25% of the total
assets of the Guarantor and its Consolidated Subsidiaries as of the beginning of
the Guarantor’s most recently ended full fiscal quarter; provided, however, that
any such Asset Sale will be disregarded for purposes of the 25% limitation
specified above: (a) if any such Asset Sale is in the ordinary course of
business of the Guarantor and its Subsidiaries; (b) if the assets subject to any
such Asset Sale are worn out or are no longer useful or necessary in connection
with the operation of the businesses of the Guarantor or its Subsidiaries; (c)
if the assets subject to any such Asset Sale are being transferred to a Wholly
Owned Subsidiary of the Guarantor; (d) if the proceeds from any such Asset Sale
(i) are, within twelve (12) months of such Asset Sale, invested or reinvested by
the Guarantor or any Subsidiary in a Permitted Business, (ii) are used by the
Guarantor or any Subsidiary to repay Debt of the Guarantor or such Subsidiary,
or (iii) are retained by the Guarantor or any Subsidiary; or (e) if, prior to
any such Asset Sale, both Rating Agencies confirm the then-current Borrower’s
Ratings after giving effect to any such Asset Sale. Section 6.09 Consolidated
Debt to Consolidated Capitalization Ratio. The ratio of Consolidated Debt of the
Guarantor to Consolidated Capitalization of the Guarantor shall not exceed 70%,
measured as of the end of each fiscal quarter. ARTICLE VII DEFAULTS Section 7.01
Events of Default. If one or more of the following events (each an “Event of
Default”) shall have occurred and be continuing: (a) neither Loan Party shall
pay when due any principal on any Loans or Reimbursement Obligations; or (b)
neither Loan Party shall pay when due any interest on the Loans and
Reimbursement Obligations, any fee or any other amount payable hereunder or
under any other Loan Document for five (5) days following the date such payment
becomes due hereunder; or (c) any Loan Party shall fail to observe or perform
any of its covenants or agreements contained in Sections 6.05(b), 6.06, 6.07,
6.08 or 6.09; or (d) any Loan Party shall fail to observe or perform any of its
covenants or agreements contained in Section 6.01(d)(i) for 30 days after any
such failure or in Section 6.01(d)(ii) for ten (10) days after any such failure;
or 37



--------------------------------------------------------------------------------



 
[exhibit10ahtmlfriendly043.jpg]
(e) any of the Loan Parties shall fail to observe or perform any covenant or
agreement contained in this Agreement or any other Loan Document (other than
those covered by clauses (a), (b), (c) or (d) above) for thirty (30) days after
written notice thereof has been given to the defaulting party by the
Administrative Agent, or at the request of the Required Lenders; or (f) any
representation, warranty or certification made by any Loan Party in this
Agreement or any other Loan Document or in any certificate, financial statement
or other document delivered pursuant hereto or thereto shall prove to have been
incorrect in any material respect when made or deemed made; or (g) any Loan
Party shall (i) fail to pay any principal or interest, regardless of amount, due
in respect of any Material Debt beyond any period of grace provided with respect
thereto, or (ii) fail to observe or perform any other term, covenant, condition
or agreement contained in any agreement or instrument evidencing or governing
any such Material Debt beyond any period of grace provided with respect thereto
if the effect of any failure referred to in this clause (ii) is to cause, or to
permit the holder or holders of such Debt or a trustee on its or their behalf to
cause, such Debt to become due prior to its stated maturity; or (h) any Loan
Party shall commence a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, or shall consent
to any such relief or to the appointment of or taking possession by any such
official in an involuntary case or other proceeding commenced against it, or
shall make a general assignment for the benefit of creditors, or shall fail
generally to pay, or shall admit in writing its inability to pay, its debts as
they become due, or shall take any corporate action to authorize any of the
foregoing; or (i) an involuntary case or other proceeding shall be commenced
against any Loan Party seeking liquidation, reorganization or other relief with
respect to it or its debts under any bankruptcy, insolvency or other similar law
now or hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of 60 days; or an order for relief shall
be entered against any Loan Party under the Bankruptcy Code; or (j) any member
of the ERISA Group shall fail to pay when due an amount or amounts aggregating
in excess of $50,000,000 which it shall have become liable to pay under Title IV
of ERISA; or notice of intent to terminate a Material Plan shall be filed under
Title IV of ERISA by any member of the ERISA Group, any plan administrator or
any combination of the foregoing; or the PBGC shall institute proceedings under
Title IV of ERISA to terminate, to impose liability (other than for premiums
under Section 4007 of ERISA) in respect of, or to cause a trustee to be
appointed to administer any Material Plan; or a condition shall exist by reason
of which the PBGC would be entitled to obtain a decree adjudicating that any
Material Plan must be terminated; or there shall occur a complete or partial
withdrawal from, or default, within the meaning of Section 4219(c)(5) of ERISA,
with respect to, one or more Multiemployer Plans which could reasonably be
expected to cause one or more members of the ERISA Group to incur a current
payment obligation in excess of $50,000,000; or (k) any Loan Party shall fail
within sixty (60) days to pay, bond or otherwise discharge any judgment or order
for the payment of money in excess of $20,000,000, entered against it that is
not stayed on appeal or otherwise being appropriately contested in good faith;
or (l) a Change of Control shall have occurred; or 38



--------------------------------------------------------------------------------



 
[exhibit10ahtmlfriendly044.jpg]
(m) the Guaranty shall cease to be in full force or effect or shall be found by
any judicial proceeding to be unenforceable or invalid; or the Guarantor shall
deny or disaffirm in writing the Guarantor’s obligations under the Guaranty;
then, and in every such event, while such event is continuing, the
Administrative Agent shall if requested by the Lenders holding more than 50% of
the sum of the aggregate outstanding principal amount of the Loans at such time,
by notice to the Borrower declare the Loans (together with accrued interest and
accrued and unpaid fees thereon and all other amounts due hereunder) to be, and
the Loans shall thereupon become, immediately due and payable without
presentment, demand, protest or other notice of any kind (except as set forth in
clause (A) above), all of which are hereby waived by the Borrower; provided,
that, in the case of any Default or any Event of Default specified in Section
7.01(h) or 7.01(i) above with respect to the Borrower, without any notice to the
Borrower or any other act by the Administrative Agent or any Lender, the
Commitments shall thereupon terminate and the Loans (together with accrued
interest and accrued and unpaid fees thereon and all other amounts due
hereunder) shall become immediately due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrower. ARTICLE VIII THE ADMINISTRATIVE AGENT Section 8.01 Appointment and
Authorization. Each Lender hereby irrevocably designates and appoints the
Administrative Agent to act as specified herein and in the other Loan Documents
and to take such actions on its behalf under the provisions of this Agreement
and the other Loan Documents and perform such duties as are expressly delegated
to the Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
The Administrative Agent agrees to act as such upon the express conditions
contained in this Article VIII. Notwithstanding any provision to the contrary
elsewhere in this Agreement or in any other Loan Document, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein or in the other Loan Documents, or any fiduciary relationship with
any Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or otherwise exist
against the Administrative Agent. The provisions of this Article VIII are solely
for the benefit of the Administrative Agent and Lenders, and no other Person
shall have any rights as a third party beneficiary of any of the provisions
hereof. For the sake of clarity, the Lenders hereby agree that no Agent other
than the Administrative Agent shall have, in such capacity, any duties or powers
with respect to this Agreement or the other Loan Documents. Section 8.02
Individual Capacity. The Administrative Agent and its Affiliates may make loans
to, accept deposits from and generally engage in any kind of business with the
Borrower, Guarantor and its Affiliates as though the Administrative Agent were
not an Agent. With respect to the Loans made by it and all obligations owing to
it, the Administrative Agent shall have the same rights and powers under this
Agreement as any Lender and may exercise the same as though it were not an
Agent, and the terms “Required Lenders”, “Lender” and “Lenders” shall include
the Administrative Agent in its individual capacity. Section 8.03 Delegation of
Duties. The Administrative Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents or attorneys-in-fact.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys- in-fact selected by it with reasonable
care except to the extent otherwise required by Section 8.07. 39



--------------------------------------------------------------------------------



 
[exhibit10ahtmlfriendly045.jpg]
Section 8.04 Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
note, writing, resolution, notice, consent, certificate, affidavit, letter,
telecopy or other electronic facsimile transmission, telex, telegram, cable,
teletype, electronic transmission by modem, computer disk or any other message,
statement, order or other writing or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to the Loan Parties), independent accountants and other
experts selected by the Administrative Agent. The Administrative Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders, or all of the Lenders, if applicable, as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense which may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Loan Documents in accordance with a request
of the Required Lenders or all of the Lenders, if applicable, and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all of the Lenders. Section 8.05 Notice of Default. The Administrative Agent
shall not be deemed to have knowledge or notice of the occurrence of any Default
hereunder unless the Administrative Agent has received notice from a Lender or a
Loan Party referring to this Agreement, describing such Default and stating that
such notice is a “notice of default”. If the Administrative Agent receives such
a notice, the Administrative Agent shall give prompt notice thereof to the
Lenders. The Administrative Agent shall take such action with respect to such
Default as shall be reasonably directed by the Required Lenders; provided, that,
unless and until the Administrative Agent shall have received such directions,
the Administrative Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Default as it shall
deem advisable in the best interests of the Lenders. Section 8.06 Non-Reliance
on the Administrative Agent and Other Lenders. Each Lender expressly
acknowledges that no Agent or officer, director, employee, agent,
attorney-in-fact or affiliate of the Administrative Agent has made any
representations or warranties to it and that no act by the Administrative Agent
hereafter taken, including any review of the affairs of the Loan Parties, shall
be deemed to constitute any representation or warranty by such Agent to any
Lender. Each Lender acknowledges to the Administrative Agent that it has,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
assets, operations, property, financial and other condition, prospects and
creditworthiness of the Loan Parties and made its own decision to make its Loans
hereunder and to enter into this Agreement. Each Lender also acknowledges that
it will, independently and without reliance upon the Administrative Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement, and to make
such investigation as it deems necessary to inform itself as to the business,
assets, operations, property, financial and other condition, prospects and
creditworthiness of the Loan Parties. No Agent shall have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, assets, property, financial and other
condition, prospects or creditworthiness of the Loan Parties which may come into
the possession of such Agent or any of its officers, directors, employees,
agents, attorneys-in-fact or affiliates. Section 8.07 Exculpatory Provisions.
The Administrative Agent shall not, and no officers, directors, employees,
agents, attorneys-in-fact or affiliates of the Administrative Agent, shall (i)
be liable for any action lawfully taken or omitted to be taken by it under or in
connection with this Agreement or any other Loan Document (except for its own
gross negligence, willful misconduct or bad faith) or (ii) be responsible in any
manner to any of the Lenders for any recitals, statements, representations or
warranties 40



--------------------------------------------------------------------------------



 
[exhibit10ahtmlfriendly046.jpg]
made by each Loan Party or any of its officers contained in this Agreement, in
any other Loan Document or in any certificate, report, statement or other
document referred to or provided for in, or received by the Administrative Agent
under or in connection with, this Agreement or any other Loan Document or for
any failure of any Loan Party or any of its officers to perform its obligations
hereunder or thereunder. The Administrative Agent shall not be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of the Loan Parties. The Administrative Agent shall not be responsible
to any Lender for the effectiveness, genuineness, validity, enforceability,
collectibility or sufficiency of this Agreement or any other Loan Document or
for any representations, warranties, recitals or statements made by any other
Person herein or therein or made by any other Person in any written or oral
statement or in any financial or other statements, instruments, reports,
certificates or any other documents in connection herewith or therewith
furnished or made by the Administrative Agent to the Lenders or by or on behalf
of any Loan Party to the Administrative Agent or any Lender or be required to
ascertain or inquire as to the performance or observance of any of the terms,
conditions, provisions, covenants or agreements contained herein or therein or
as to the use of the proceeds of the Loans or of the existence or possible
existence of any Default. Section 8.08 Indemnification. To the extent that the
Loan Parties, as applicable, for any reason fails to indefeasibly pay any amount
required under Sections 9.03(a), (b) or (c) to be paid by it to the
Administrative Agent (or any sub-agent thereof), the Lenders severally agree to
indemnify the Administrative Agent, in its capacity as such, and hold the
Administrative Agent, in its capacity as such, harmless ratably according to
their respective Loans outstanding from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs and
reasonable expenses or disbursements of any kind whatsoever which may at any
time (including, without limitation, at any time following the full payment of
the obligations of the Borrower hereunder) be imposed on, incurred by or
asserted against the Administrative Agent, in its capacity as such, in any way
relating to or arising out of this Agreement or any other Loan Document, or any
documents contemplated hereby or referred to herein or the transactions
contemplated hereby or any action taken or omitted to be taken by the
Administrative Agent under or in connection with any of the foregoing, but only
to the extent that any of the foregoing is not paid by the Loan Parties;
provided, that no Lender shall be liable to the Administrative Agent for the
payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs or expenses or disbursements
resulting from the gross negligence, willful misconduct or bad faith of the
Administrative Agent. If any indemnity furnished to the Administrative Agent for
any purpose shall, in the reasonable opinion of the Administrative Agent, be
insufficient or become impaired, the Administrative Agent may call for
additional indemnity and cease, or not commence, to do the acts indemnified
against until such additional indemnity is furnished. The agreement in this
Section 8.08 shall survive the payment of all Loans, fees and other obligations
of the Borrower arising hereunder. Section 8.09 Resignation; Successors. The
Administrative Agent may resign as Administrative Agent upon twenty (20) days’
notice to the Lenders. Upon the resignation of the Administrative Agent, the
Required Lenders shall have the right to appoint from among the Lenders a
successor to the Administrative Agent, subject to prior approval by the Borrower
(so long as no Event of Default exists) (such approval not to be unreasonably
withheld), whereupon such successor Administrative Agent shall succeed to and
become vested with all the rights, powers and duties of the retiring
Administrative Agent, and the term “Administrative Agent” shall include such
successor Administrative Agent effective upon its appointment, and the retiring
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any other
Loan Document. If no successor shall have been appointed by the Required Lenders
and approved by the Borrower and shall have accepted such appointment within
thirty (30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may at its election give
notice to the Lenders and Loan Parties of the immediate 41



--------------------------------------------------------------------------------



 
[exhibit10ahtmlfriendly047.jpg]
effectiveness of its resignation and such resignation shall thereupon become
effective and the Lenders collectively shall perform all of the duties of the
Administrative Agent hereunder and under the other Loan Documents until such
time, if any, as the Required Lenders appoint a successor agent as provided for
above. After the retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Article VIII shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement or any other Loan Document. ARTICLE IX
MISCELLANEOUS Section 9.01 Notices. Except as otherwise expressly provided
herein, all notices and other communications hereunder shall be in writing (for
purposes hereof, the term “writing” shall include information in electronic
format such as electronic mail and internet web pages) or by telephone
subsequently confirmed in writing; provided that the foregoing shall not apply
to notices to any Lender pursuant to Article II if such Lender has notified the
Administrative Agent that it is incapable of receiving notices under such
Article in electronic format. Any notice shall have been duly given and shall be
effective if delivered by hand delivery or sent via electronic mail, telecopy,
recognized overnight courier service or certified or registered mail, return
receipt requested, or posting on an internet web page, and shall be presumed to
be received by a party hereto (i) on the date of delivery if delivered by hand
or sent by electronic mail, posting on an internet web page, or telecopy
(provided, however, that if any notice or other communication sent by electronic
mail, posting on an internet webpage or telecopy is received by a recipient
after such recipient’s normal business hours, such notice or other communication
shall be deemed received upon the opening of such recipient’s next Business
Day), (ii) on the Business Day following the day on which the same has been
delivered prepaid (or on an invoice basis) to a reputable national overnight air
courier service or (iii) on the third Business Day following the day on which
the same is sent by certified or registered mail, postage prepaid, in each case
to the respective parties at the address or telecopy numbers, in the case of any
of the Loan Parties and the Administrative Agent, set forth below, and, in the
case of the Lenders, set forth on signature pages hereto, or at such other
address as such party may specify by written notice to the other parties hereto:
if to the Loan Parties: PPL Capital Funding, Inc. Two North Ninth Street
Allentown, Pennsylvania 18101-1179 Attention: Treasurer or Assistant Treasurer
Telephone: 610-774-5151 Facsimile: 610-774-5235 and: PPL Corporation Two North
Ninth Street Allentown, Pennsylvania 18101-1179 Attention: Treasurer or
Assistant Treasurer Telephone: 610-774-5151 Facsimile: 610-774-5235 with a copy
to: PPL Services Corporation 42



--------------------------------------------------------------------------------



 
[exhibit10ahtmlfriendly048.jpg]
Two North Ninth Street (GENTW4) Allentown, Pennsylvania 18101-1179 Attention:
Frederick C. Paine, Esq. Telephone: 610-774-7445 Facsimile: 610-774-6726 if to
the Administrative Agent: Canadian Imperial Bank of Commerce, New York Branch
CIBC-CPS-US Loan Operations 595 Bay Street, 5th Floor Toronto, ON M5G 2C2 Email
: mailbox.USLoanOperations@cibc.com with a copy to: Davis Polk & Wardwell LLP
450 Lexington Avenue New York, New York 10017 Attention: Jason Kyrwood
Telephone: 212-450-4653 Facsimile: 212-450-5425 Section 9.02 No Waivers;
Non-Exclusive Remedies. No failure by the Administrative Agent or any Lender to
exercise, no course of dealing with respect to, and no delay in exercising any
right, power or privilege hereunder or under any Note or other Loan Document
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies provided herein and in
the other Loan Documents shall be cumulative and not exclusive of any rights or
remedies provided by law. Section 9.03 Expenses; Indemnification. (a) Expenses.
The Borrower shall pay (i) all out-of-pocket expenses of the Administrative
Agent, including legal fees and disbursements of Davis Polk & Wardwell LLP and
any other local counsel retained by the Administrative Agent, in its reasonable
discretion, in connection with the preparation, execution, delivery and
administration of the Loan Documents, the syndication efforts of the
Administrative Agent with respect thereto, any waiver or consent thereunder or
any amendment thereof or any Default or alleged Default thereunder and (ii) all
reasonable out-of-pocket expenses incurred by the Administrative Agent and each
Lender, including (without duplication) the fees and disbursements of outside
counsel, in connection with any restructuring, workout, collection, bankruptcy,
insolvency and other enforcement proceedings in connection with the enforcement
and protection of its rights; provided, that the Borrower shall not be liable
for any legal fees or disbursements of any counsel for the Administrative Agent
and the Lenders other than Davis Polk & Wardwell LLP associated with the
preparation, execution and delivery of this Agreement and the closing documents
contemplated hereby. (b) Indemnity in Respect of Loan Documents. Each of the
Loan Parties agrees to jointly and severally indemnify the Administrative Agent
and each Lender, their respective Affiliates and the respective directors,
officers, trustees, agents, employees and advisors of the foregoing (each an
“Indemnitee”) and hold each Indemnitee harmless from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs and expenses or disbursements of any kind 43



--------------------------------------------------------------------------------



 
[exhibit10ahtmlfriendly049.jpg]
whatsoever (including, without limitation, the reasonable fees and disbursements
of counsel and any civil penalties or fines assessed by OFAC), which may at any
time (including, without limitation, at any time following the payment of the
obligations of the Borrower hereunder) be imposed on, incurred by or asserted
against such Indemnitee in connection with any investigative, administrative or
judicial proceeding (whether or not such Indemnitee shall be designated a party
thereto) brought or threatened (by any third party, by the Guarantor, the
Borrower or any Subsidiary of the Borrower) in any way relating to or arising
out of this Agreement, any other Loan Document or any documents contemplated
hereby or thereby or referred to herein or therein or any actual or proposed use
of proceeds of Loans hereunder; provided, that no Indemnitee shall have the
right to be indemnified hereunder for such Indemnitee’s own gross negligence or
willful misconduct as determined by a court of competent jurisdiction in a
final, non-appealable judgment or order. (c) Indemnity in Respect of
Environmental Liabilities. Each of the Loan Parties agrees to jointly and
severally indemnify each Indemnitee and hold each Indemnitee harmless from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, claims, costs and expenses or disbursements of any
kind whatsoever (including, without limitation, reasonable expenses of
investigation by engineers, environmental consultants and similar technical
personnel and reasonable fees and disbursements of counsel) which may at any
time (including, without limitation, at any time following the payment of the
obligations of the Borrower hereunder) be imposed on, incurred by or asserted
against such Indemnitee in respect of or in connection with (i) any actual or
alleged presence or release of Hazardous Substances on or from any property now
or previously owned or operated by the Guarantor or any of its Subsidiaries or
any predecessor of the Guarantor or any of its Subsidiaries or (ii) any and all
Environmental Liabilities. Without limiting the generality of the foregoing, the
Borrower hereby waives all rights of contribution or any other rights of
recovery with respect to liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, claims, costs and expenses and disbursements in
respect of or in connection with Environmental Liabilities that it might have by
statute or otherwise against any Indemnitee. (d) Waiver of Damages. To the
fullest extent permitted by applicable law, no Loan Party shall assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the transactions contemplated hereby or thereby, any Loan or
the use of the proceeds thereof. No Indemnitee referred to in clause (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby; provided that nothing in this Section 9.03(d) shall relieve any Lender
from its obligations under Section 9.12. Section 9.04 Sharing of Set-Offs. Each
Lender agrees that if it shall, by exercising any right of set-off or
counterclaim or otherwise, receive payment of a proportion of the aggregate
amount of principal and interest due with respect to any Loan made or Note held
by it which is greater than the proportion received by any other Lender in
respect of the aggregate amount of principal and interest due with respect to
any Loan and Note made or held by such other Lender, except as otherwise
expressly contemplated by this Agreement, the Lender receiving such
proportionately greater payment shall purchase such participations in the Loan
made or Notes held by the other Lenders, and such other adjustments shall be
made, in each case as may be required so that all such payments of principal and
interest with respect to the Loan made or Notes made or held by the Lenders
shall be shared by the Lenders pro rata; provided, that nothing in this Section
shall impair the right of any Lender to exercise any right of set-off or
counterclaim it may have for payment of indebtedness of the Borrower other than
its indebtedness hereunder. 44



--------------------------------------------------------------------------------



 
[exhibit10ahtmlfriendly050.jpg]
Section 9.05 Amendments and Waivers. Any provision of this Agreement or the
Notes may be amended or waived if, but only if, such amendment or waiver is in
writing and is signed by the Loan Parties and the Required Lenders (and, if the
rights or duties of the Administrative Agent are affected thereby, by the
Administrative Agent); provided, that no such amendment or waiver shall, (a)
unless signed by each Lender adversely affected thereby, (i) extend or increase
the Commitment of any Lender or subject any Lender to any additional obligation
(it being understood that waivers or modifications of conditions precedent,
covenants, Defaults or of mandatory reductions in the Commitments shall not
constitute an increase of the Commitment of any Lender, and that an increase in
the available portion of any Commitment of any Lender as in effect at any time
shall not constitute an increase in such Commitment), (ii) reduce the principal
of or rate of interest on any Loan (except in connection with a waiver of
applicability of any post- default increase in interest rates), (iii) postpone
the date fixed for any payment of interest on any Loan or for any scheduled
reduction or termination of any Commitment, (iv) postpone or change the date
fixed for any scheduled payment of principal of any Loan, (v) change any
provision hereof in a manner that would alter the pro rata funding of Loans
required by Section 2.04(b), the pro rata sharing of payments required by
Sections 2.11(a) or 9.04 or (vi) change the currency in which Loans are to be
made or payment under the Loan Documents is to be made, or add additional
borrowers or (b) unless signed by each Lender, (i) change the definition of
Required Lender or this Section 9.05 or Section 9.06(a) or (ii) release the
Guarantor from its Obligations under the Guaranty. Notwithstanding anything to
the contrary herein, the Administrative Agent and the Borrower may, without the
consent of any Lender, enter into amendments or modifications to this Agreement
or any of the other Loan Documents or to enter into additional Loan Documents as
the Administrative Agent reasonably deems appropriate in order to implement any
Benchmark Replacement or otherwise effectuate the terms of Section 2.14(b) in
accordance with the terms of Section 2.14(b). Section 9.06 Successors and
Assigns. (a) Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that no Loan Party may assign or otherwise
transfer any of its rights under this Agreement without the prior written
consent of all of the Lenders, except to the extent any such assignment results
from the consummation of a merger or consolidation permitted pursuant to Section
6.07 of this Agreement. (b) Participations. Any Lender may at any time grant to
one or more banks or other financial institutions or special purpose funding
vehicle (each a “Participant”) participating interests in its Commitments and/or
any or all of its Loans. In the event of any such grant by a Lender of a
participating interest to a Participant, whether or not upon notice to the
Borrower and the Administrative Agent, such Lender shall remain responsible for
the performance of its obligations hereunder, and the Borrower and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement.
Any agreement pursuant to which any Lender may grant such a participating
interest shall provide that such Lender shall retain the sole right and
responsibility to enforce the obligations of the Loan Parties hereunder
including, without limitation, the right to approve any amendment, modification
or waiver of any provision of this Agreement; provided, that such participation
agreement may provide that such Lender will not agree to any modification,
amendment or waiver of this Agreement which would (i) extend the Maturity Date,
reduce the rate or extend the time of payment of principal, interest or fees on
any Loan in which such Participant is participating (except in connection with a
waiver of applicability of any post-default increase in interest rates) or
reduce the principal amount thereof, or increase the amount of the Participant’s
participation over the amount thereof then in effect (it being understood that a
waiver of any Default or of a mandatory reduction in the Commitments shall not
constitute a change in the terms of such participation, and that an increase in
any Commitment or Loan shall be permitted without the consent of any Participant
if the Participant’s participation is not increased as a result thereof) or (ii)
allow the assignment or transfer by any Loan Party 45



--------------------------------------------------------------------------------



 
[exhibit10ahtmlfriendly051.jpg]
of any of its rights and obligations under this Agreement, without the consent
of the Participant, except to the extent any such assignment results from the
consummation of a merger or consolidation permitted pursuant to Section 6.07 of
this Agreement. The Borrower agrees that each Participant shall, to the extent
provided in its participation agreement, be entitled to the benefits of Article
II with respect to its participating interest to the same extent as if it were a
Lender, subject to the same requirements and limitations therein, including the
requirements under Section 2.17(e) (it being understood that the documentation
required under Section 2.17(e) shall be delivered to the participating Lender)
to the same extent as if it were the Lender, and in no case shall any
Participant be entitled to receive any amount payable pursuant to Article II
that is greater than the amount the Lender granting such Participant’s
participating interest would have been entitled to receive had such Lender not
sold such participating interest. An assignment or other transfer which is not
permitted by subsection (c) or (d) below shall be given effect for purposes of
this Agreement only to the extent of a participating interest granted in
accordance with this subsection (b). Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register (solely for tax purposes) on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided, that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person except to the extent that such disclosure is necessary to establish that
such interest in the Loan or other obligation under the Loan Documents is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. (c) Assignments
Generally. Any Lender may at any time assign to one or more Eligible Assignees
(each, an “Assignee”) all, or a proportionate part (equivalent to an initial
amount of not less than $5,000,000 or any larger integral multiple of
$1,000,000), of its rights and obligations under this Agreement and the Notes
with respect to its Loans and, if still in existence, its Commitment, and such
Assignee shall assume such rights and obligations, pursuant to an Assignment and
Assumption Agreement in substantially the form of Exhibit C attached hereto
executed by such Assignee and such transferor, with (and subject to) the consent
of the Borrower, which shall not be unreasonably withheld or delayed, the
Administrative Agent, which consent shall not be unreasonably withheld or
delayed; provided, that if an Assignee is an Approved Fund or Affiliate of such
transferor Lender or was a Lender immediately prior to such assignment, no such
consent of the Borrower or the Administrative Agent shall be required; provided,
further, that if at the time of such assignment a Default or an Event of Default
has occurred and is continuing, no such consent of the Borrower shall be
required; provided, further, that the provisions of Sections 2.12, 2.16, 2.17
and 9.03 of this Agreement shall inure to the benefit of a transferor with
respect to any Loans made or any other actions taken by such transferor while it
was a Lender. Upon execution and delivery of such instrument and payment by such
Assignee to such transferor of an amount equal to the purchase price agreed
between such transferor and such Assignee, such Assignee shall be a Lender party
to this Agreement and shall have all the rights and obligations of a Lender with
a Commitment, if any, as set forth in such instrument of assumption, and the
transferor shall be released from its obligations hereunder to a corresponding
extent, and no further consent or action by any party shall be required. Upon
the consummation of any assignment pursuant to this subsection (c), the
transferor, the Administrative Agent and the Borrower shall make appropriate
arrangements so that, if required, a new Note is issued to the Assignee. In
connection with any such assignment, the transferor shall pay to the
Administrative Agent an administrative fee for processing such assignment in the
amount of $3,500; provided that the Administrative Agent may, in its sole
discretion, elect to waive such administrative fee in the case of any
assignment. Each Assignee shall be subject to the requirements under Section
2.17 and shall, on or before the effective date of such assignment, deliver to
the Borrower and the Administrative Agent certification as to exemption from
deduction or withholding of any United States Taxes in accordance with Section
2.17(e). 46



--------------------------------------------------------------------------------



 
[exhibit10ahtmlfriendly052.jpg]
(d) Assignments to Federal Reserve Banks. Any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement and its Note to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central banking authority; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto. (e) Register. The
Borrower hereby designates the Administrative Agent to serve as the Borrower’s
agent, solely for purposes of this Section 9.06(e), to (i) maintain a register
(the “Register”) on which the Administrative Agent will record the Commitments
from time to time of each Lender, the Loans made by each Lender and each
repayment in respect of the principal amount of the Loans of each Lender and to
(ii) retain a copy of each Assignment and Assumption Agreement delivered to the
Administrative Agent pursuant to this Section. Failure to make any such
recordation, or any error in such recordation, shall not affect the Borrower’s
obligation in respect of such Loans. The entries in the Register shall be
conclusive, in the absence of manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person in whose name a
Loan and the Note evidencing the same is registered as the owner thereof for all
purposes of this Agreement, notwithstanding notice or any provision herein to
the contrary. With respect to any Lender, the assignment or other transfer of
the Commitments of such Lender and the rights to the principal of, and interest
on, any Loan made and any Note issued pursuant to this Agreement shall not be
effective until such assignment or other transfer is recorded on the Register
and, except to the extent provided in this Section 9.06(e), otherwise complies
with Section 9.06, and prior to such recordation all amounts owing to the
transferring Lender with respect to such Commitments, Loans and Notes shall
remain owing to the transferring Lender. The registration of assignment or other
transfer of all or part of any Commitments, Loans and Notes for a Lender shall
be recorded by the Administrative Agent on the Register only upon the acceptance
by the Administrative Agent of a properly executed and delivered Assignment and
Assumption Agreement and payment of the administrative fee referred to in
Section 9.06(c). The Register shall be available for inspection by the Borrower
at any reasonable time and from time to time upon reasonable prior notice. In
addition, at any time that a request for a consent for a material or substantive
change to the Loan Documents is pending, any Lender wishing to consult with
other Lenders in connection therewith may request and receive from the
Administrative Agent a copy of the Register. The Borrower may not replace any
Lender pursuant to Section 2.08, unless, with respect to any Notes held by such
Lender, the requirements of Section 9.06(c) and this Section 9.06(e) have been
satisfied. Section 9.07 Governing Law; Submission to Jurisdiction. This
Agreement and each Note shall be governed by and construed in accordance with
the internal laws of the State of New York. Each Loan Party hereby submits to
the exclusive jurisdiction of the United States District Court for the Southern
District of New York and of any New York State court sitting in New York City,
borough of Manhattan, for purposes of all legal proceedings arising out of or
relating to this Agreement or the transactions contemplated hereby. Each Loan
Party irrevocably waives, to the fullest extent permitted by law, any objection
which it may now or hereafter have to the laying of the venue of any such
proceeding brought in such court and any claim that any such proceeding brought
in any such court has been brought in an inconvenient forum. Section 9.08
Counterparts; Integration; Effectiveness. This Agreement shall become effective
on the Effective Date. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. On and after the
Effective Date, this Agreement and the other Loan Documents constitute the
entire agreement and understanding among the parties hereto and supersede any
and all prior agreements and understandings, oral or written, relating to the
subject matter hereof and thereof. Section 9.09 Generally Accepted Accounting
Principles. Unless otherwise specified herein, all accounting terms used herein
shall be interpreted, all accounting determinations hereunder shall be made 47



--------------------------------------------------------------------------------



 
[exhibit10ahtmlfriendly053.jpg]
and all financial statements required to be delivered hereunder shall be
prepared in accordance with GAAP as in effect from time to time, applied on a
basis consistent (except for changes concurred in by the Guarantor’s independent
public accountants) with the audited consolidated financial statements of the
Guarantor and its Consolidated Subsidiaries most recently delivered to the
Lenders; provided, that, if the Guarantor notifies the Administrative Agent that
the Guarantor wishes to amend any covenant in Article VI to eliminate the effect
of any change in GAAP on the operation of such covenant (or if the
Administrative Agent notifies the Guarantor that the Required Lenders wish to
amend Article VI for such purpose), then the Guarantor’s compliance with such
covenant shall be determined on the basis of GAAP in effect immediately before
the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Guarantor
and the Required Lenders. Section 9.10 Usage. The following rules of
construction and usage shall be applicable to this Agreement and to any
instrument or agreement that is governed by or referred to in this Agreement.
(a) All terms defined in this Agreement shall have the defined meanings when
used in any instrument governed hereby or referred to herein and in any
certificate or other document made or delivered pursuant hereto or thereto
unless otherwise defined therein. (b) The words “hereof”, “herein”, “hereunder”
and words of similar import when used in this Agreement or in any instrument or
agreement governed here shall be construed to refer to this Agreement or such
instrument or agreement, as applicable, in its entirety and not to any
particular provision or subdivision hereof or thereof. (c) References in this
Agreement to “Article”, “Section”, “Exhibit”, “Schedule” or another subdivision
or attachment shall be construed to refer to an article, section or other
subdivision of, or an exhibit, schedule or other attachment to, this Agreement
unless the context otherwise requires; references in any instrument or agreement
governed by or referred to in this Agreement to “Article”, “Section”, “Exhibit”,
“Schedule” or another subdivision or attachment shall be construed to refer to
an article, section or other subdivision of, or an exhibit, schedule or other
attachment to, such instrument or agreement unless the context otherwise
requires. (d) The definitions contained in this Agreement shall apply equally to
the singular and plural forms of such terms. Whenever the context may require,
any pronoun shall include the corresponding masculine, feminine and neuter
forms. The word “will” shall be construed to have the same meaning as the word
“shall”. The term “including” shall be construed to have the same meaning as the
phrase “including without limitation”. (e) Unless the context otherwise
requires, any definition of or reference to any agreement, instrument, statute
or document contained in this Agreement or in any agreement or instrument that
is governed by or referred to in this Agreement shall be construed (i) as
referring to such agreement, instrument, statute or document as the same may be
amended, supplemented or otherwise modified from time to time (subject to any
restrictions on such amendments, supplements or modifications set forth in this
Agreement or in any agreement or instrument governed by or referred to in this
Agreement), including (in the case of agreements or instruments) by waiver or
consent and (in the case of statutes) by succession of comparable successor
statutes and (ii) to include (in the case of agreements or instruments)
references to all attachments thereto and instruments incorporated therein. Any
reference to any Person shall be construed to include such Person’s successors
and permitted assigns. (f) Unless the context otherwise requires, whenever any
statement is qualified by “to the best knowledge of” or “known to” (or a similar
phrase) any Person that is not a natural person, it is intended to indicate that
the senior management of such Person has conducted a commercially reasonable
inquiry and 48



--------------------------------------------------------------------------------



 
[exhibit10ahtmlfriendly054.jpg]
investigation prior to making such statement and no member of the senior
management of such Person (including managers, in the case of limited liability
companies, and general partners, in the case of partnerships) has current actual
knowledge of the inaccuracy of such statement. (g) Unless otherwise specified,
all references herein to times of day shall constitute references to New York
City time. Section 9.11 WAIVER OF JURY TRIAL. EACH OF THE LOAN PARTIES HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY. Section 9.12 Confidentiality. Each Lender agrees to hold all non-public
information obtained pursuant to the requirements of this Agreement in
accordance with its customary procedure for handling confidential information of
this nature and in accordance with safe and sound banking practices; provided,
that nothing herein shall prevent any Lender from disclosing such information
(i) to any other Lender or to the Administrative Agent, (ii) to any other Person
if reasonably incidental to the administration of the Loans, (iii) upon the
order of any court or administrative agency, (iv) to the extent requested by, or
required to be disclosed to, any rating agency or regulatory agency or similar
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (v) which had been publicly disclosed
other than as a result of a disclosure by the Administrative Agent or any Lender
prohibited by this Agreement, (vi) in connection with any litigation to which
the Administrative Agent, any Lender or any of their respective Subsidiaries or
Affiliates may be party, (vii) to the extent necessary in connection with the
exercise of any remedy hereunder, (viii) to such Lender’s or the Administrative
Agent’s Affiliates and their respective directors, officers, employees, service
providers and agents including legal counsel and independent auditors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such information and instructed to keep such
information confidential), (ix) with the consent of the Borrower, (x) to Gold
Sheets and other similar bank trade publications, such information to consist
solely of deal terms and other information customarily found in such
publications and (xi) subject to provisions substantially similar to those
contained in this Section, to any actual or proposed Participant or Assignee or
to any actual or prospective counterparty (or its advisors) to any
securitization, swap or derivative transaction relating to the Loan Parties’
Obligations hereunder. Notwithstanding the foregoing, the Administrative Agent,
any Lender or Davis Polk & Wardwell LLP may circulate promotional materials and
place advertisements in financial and other newspapers and periodicals or on a
home page or similar place for dissemination of information on the Internet or
worldwide web, in each case, after the closing of the transactions contemplated
by this Agreement in the form of a “tombstone” or other release limited to
describing the names of the Loan Parties or their Affiliates, or any of them,
and the amount, type and closing date of such transactions, all at their sole
expense. Section 9.13 USA PATRIOT Act Notice. Each Lender that is subject to the
Patriot Act (as hereinafter defined) and the Beneficial Ownership Regulation and
the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Loan Parties that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub.L. 107-56 (signed into law October 26, 2001)) (the
“Patriot Act”) and the Beneficial Ownership Regulation, it is required to
obtain, verify and record information that identifies the Borrower and the
Guarantor, which information includes the name and address of each Loan Party
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify each Loan Party in accordance with the Patriot Act
and, to the extent such Loan Party is a “legal entity customer” under the
Beneficial Ownership Regulation, the Beneficial Ownership Regulation. Section
9.14 No Fiduciary Duty. Each Agent, each Lender and their respective Affiliates
(collectively, solely for purposes of this paragraph, the “Lender Parties”), may
have economic interests that 49



--------------------------------------------------------------------------------



 
[exhibit10ahtmlfriendly055.jpg]
conflict with those of the Loan Parties, their respective Affiliates and/or
their respective stockholders (collectively, solely for purposes of this
paragraph, the “Borrower Parties”). Each Loan Party agrees that nothing in the
Loan Documents or otherwise will be deemed to create an advisory, fiduciary or
agency relationship or fiduciary or other implied duty (other than any implied
duty of good faith) between any Lender Party, on the one hand, and any Borrower
Party, on the other. The Lender Parties acknowledge and agree that (a) the
transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lender Parties, on the one hand, and the Loan Parties,
on the other and (b) in connection therewith and with the process leading
thereto, (i) no Lender Party has assumed an advisory or fiduciary responsibility
in favor of any Borrower Party with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender Party has advised,
is currently advising or will advise any Borrower Party on other matters) or any
other obligation to any Borrower Party except the obligations expressly set
forth in the Loan Documents and (ii) each Lender Party is acting solely as
principal and not as the agent or fiduciary of any Borrower Party. Each Loan
Party acknowledges and agrees that it has consulted its own legal and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto. Each Loan Party agrees that it will not claim that any
Lender Party has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to any Borrower Party, in connection with such
transaction or the process leading thereto. Section 9.15 Acknowledgment and
Consent to Bail-in of Affected Financial Institutions. Notwithstanding anything
to the contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender that is an Affected Financial Institution arising under
any Loan Document, to the extent such liability is unsecured, may be subject to
the Write-Down and Conversion Powers of the applicable Resolution Authority and
agrees and consents to, and acknowledges and agrees to be bound by: (a) the
application of any Write-Down and Conversion Powers by the applicable Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an Affected Financial Institution; and (b) the effects of
any Bail-in Action on any such liability, including, if applicable: (i) a
reduction in full or in part or cancellation of any such liability; (ii) a
conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the write-down and
conversion powers of the applicable Resolution Authority. Section 9.16 Survival.
Sections 2.12, 2.16, 2.17 and 9.03 shall survive the Maturity Date for the
benefit of each Agent and Each Lender, as applicable. Section 9.17 Interest Rate
Limitation. Notwithstanding anything herein to the contrary, if at any time the
interest rate applicable to any Loan, together with all fees, charges and other
amounts which are treated as interest on such Loan under applicable law
(collectively the “Charges”), shall exceed the maximum lawful rate (the “Maximum
Rate”) which may be contracted for, charged, taken, received or 50



--------------------------------------------------------------------------------



 
[exhibit10ahtmlfriendly056.jpg]
reserved by the Lender holding such Loan in accordance with applicable law, the
rate of interest payable in respect of such Loan hereunder, together with all
Charges payable in respect thereof, shall be limited to the Maximum Rate and, to
the extent lawful, the interest and Charges that would have been payable in
respect of such Loan but were not payable as a result of the operation of this
Section shall be cumulated and the interest and Charges payable to such Lender
in respect of other Loans or periods shall be increased (but not above the
Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Rate to the date of repayment, shall have been
received by such Lender. Section 9.18 Severability. Any provision of any Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions thereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction. Section 9.19 Headings. Article and Section
headings and the Table of Contents used herein are for convenience of reference
only, are not part of this Agreement and shall not affect the construction of,
or be taken into consideration in interpreting, this Agreement. ARTICLE X
GUARANTY Section 10.01 Guaranty. The Guarantor unconditionally, absolutely and
irrevocably guarantees to the Administrative Agent and each Lender as though it
was a primary obligor for, the full and punctual payment of the Obligations when
due (whether at stated maturity, upon acceleration or otherwise). If the
Borrower fails to pay any Obligation punctually when due, the Guarantor agrees
that it will forthwith on demand pay the amount not so paid at the place and in
the manner specified in the relevant Loan Document. Notwithstanding the
foregoing, the liability of the Guarantor individually with respect to its
obligations, including any payment made pursuant to, this Guaranty shall be
limited to an aggregate amount equal to the maximum amount that would not render
the Guarantor’s obligations hereunder subject to avoidance under the Bankruptcy
Code or any comparable provisions of any applicable state law. This Guaranty is
a Guarantee of payment and not merely of collection. Section 10.02 Guaranty
Unconditional. The obligations of the Guarantor hereunder shall be unconditional
and absolute and, without limiting the generality of the foregoing, shall not be
released, discharged or otherwise affected by: (a) any change in the amount or
purpose of or the time, manner, method, or place of payment or performance of
any of the Obligations or any extension, renewal, settlement, compromise, waiver
or release in respect of any obligation of the Borrower or any other Person
under any Loan Document, by operation of law or otherwise; (b) any modification,
extension, renewal or amendment of or supplement to any Loan Document or any of
the Obligations or any execution or delivery of any additional Loan Documents;
(c) any release, impairment, non-perfection or invalidity of any direct or
indirect security for any obligation of the Borrower or any other Person under
any Loan Document; (d) any change in the corporate existence, structure or
ownership of the Borrower or any other Person or any of their respective
Subsidiaries, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting the Borrower or any other Person or any of their assets or
any resulting release or 51



--------------------------------------------------------------------------------



 
[exhibit10ahtmlfriendly057.jpg]
discharge of any obligation (including any of the Obligations) of the Borrower
or any other Person under any Loan Document; (e) the existence of any claim,
set-off, defense, counterclaim, withholding or other right that the Guarantor or
the Borrower may have at any time against any Person (including the
Administrative Agent and the Lenders), whether in connection with the Loan
Documents or any unrelated transactions; provided that nothing herein shall
prevent the assertion of any such claim or defense by separate suit or
compulsory counterclaim; (f) any avoidance, subordination, invalidity or
unenforceability relating to or against the Borrower or any other Person for any
reason of any Obligation or any Loan Document, any provision of applicable law
or regulation purporting to prohibit the payment of any Obligation by the
Borrower or any other Person, or the Borrower denies that it has any or further
liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Obligation or provision of any Loan Document; (g) any
failure of the Administrative Agent or any Lender to assert any claim or demand
or to exercise or enforce any right or remedy under the provisions of any Loan
Document or to assert any breach of or default under any Loan Document or any
breach of the Obligations; or (h) any other act or omission to act or delay of
any kind by the Borrower, any other party to any Loan Document or any other
Person, or any other circumstance whatsoever that might, but for the provisions
of this clause (h), constitute a legal or equitable discharge of or defense to
any obligation of the Guarantor hereunder. Section 10.03 Discharge Only Upon
Payment in Full; Reinstatement in Certain Circumstances. The Guarantor’s
obligations hereunder shall remain in full force and effect until all
Obligations shall have been paid in full and all Commitments have been
terminated. If at any time any payment of any Obligation is rescinded or must be
otherwise restored or returned upon the insolvency, bankruptcy or reorganization
of the Borrower or otherwise, the Guarantor’s obligations hereunder shall be
reinstated as though such payment had been due but not made at such time.
Section 10.04 Waiver by Guarantor. The Guarantor irrevocably waives (a)
acceptance hereof, presentment, demand for performance, promptness, diligence,
notice of non-performance, default, acceleration, protest or dishonor and any
notice not provided for herein, (b) any requirement that at any time any action
be taken by any Person against the Borrower or any other Person, (c) any right
to revoke this Guaranty, and (d) any defense based on any right of set-off,
recoupment, counterclaim, withholding or other deduction of any nature against
or in respect of the Obligations. Section 10.05 Subrogation. Upon making payment
with respect to any Obligation, the Guarantor shall be subrogated to the rights
of the payee against the Borrower with respect to such payment; provided that
the Guarantor agrees it will not exercise any rights against the Borrower
arising in connection with the Obligations by way of subrogation against the
Borrower, or by reason of contribution against any other guarantor of such
Obligations until all Obligations shall have been paid in full and all
Commitments have been terminated. Section 10.06 Stay of Acceleration. If
acceleration of the time for payment of any Obligation by the Borrower is
stayed, enjoined or prevented for any reason (including but not limited to by
reason of the insolvency or receivership of the Borrower or otherwise), all
Obligations otherwise subject to acceleration under the terms of any Loan
Document shall nonetheless be payable by the Guarantor forthwith on demand by
the Administrative Agent. 52



--------------------------------------------------------------------------------



 
[exhibit10ahtmlfriendly058.jpg]
Section 10.07 Continuing Guaranty. The Guaranty set forth in this Article X is a
continuing guaranty, shall be binding on the Guarantor and its successors and
assigns, and shall be enforceable by each holder from time to time of the
Obligations (including, without limitation, the Administrative Agent and the
Lenders, each, a “Guaranteed Party”). If all or part of any Guaranteed Party’s
interest in any Obligation is assigned or otherwise transferred, the
transferor’s rights hereunder, to the extent applicable to the obligation so
transferred, shall automatically be transferred with such obligation; and
without limitation of the foregoing, any of the Obligations shall be and remain
Obligations entitled to the benefit of this Guaranty if any Guaranteed Party
assigns or otherwise transfers all or part of its interest in any Obligation or
any of its rights or obligations under any Loan Document. Section 10.08 Default
Payments by Borrower. Upon the occurrence and during the continuation of any
default under any Obligation, if any amount shall be paid to the Guarantor by or
for the account of the Borrower with respect to such Obligation, such amount
shall be held in trust for the benefit of each Lender and the Administrative
Agent and shall forthwith be paid to the Administrative Agent to be credited and
applied to the Obligations when due and payable. Section 10.09 Duty to Stay
Advised. The Guarantor agrees that the Lenders shall have no duty to advise the
Guarantor of information known to them regarding the financial condition of the
Borrower and the Guarantor hereby assumes responsibility for keeping itself
advised of the financial condition of the Borrower. [Signature Pages to Follow]
53



--------------------------------------------------------------------------------



 
[exhibit10ahtmlfriendly059.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written. BORROWER: PPL CAPITAL FUNDING, INC. By: /s/ Tadd J. Henninger
Name: Tadd J. Henninger Title: Vice President and Treasurer GUARANTOR: PPL
CORPORATION By: /s/ Tadd J. Henninger Name: Tadd J. Henninger Title: Vice
President and Treasurer [Signature Page to Capital Funding Credit Agreement]
#93059985v7



--------------------------------------------------------------------------------



 
[exhibit10ahtmlfriendly060.jpg]
CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as Administrative Agent and
Lender By: /s/ Anju Abraham Name: Anju Abraham Title: Authorized Signatory
[Signature Page to Capital Funding Credit Agreement] #93059985v7



--------------------------------------------------------------------------------



 
[exhibit10ahtmlfriendly061.jpg]
Appendix A COMMITMENTS Lender Commitment CANADIAN IMPERIAL BANK OF COMMERCE, NEW
YORK BRANCH $100,000,000.00 Total $100,000,000.00 #93059985v7



--------------------------------------------------------------------------------



 
[exhibit10ahtmlfriendly062.jpg]
SCHEDULE 5.14 Material Subsidiaries Name Jurisdiction of Organization LG&E and
KU Energy LLC Kentucky PPL Electric Utilities Corporation Pennsylvania PPL
Global, LLC Delaware #93059985v7



--------------------------------------------------------------------------------



 
[exhibit10ahtmlfriendly063.jpg]
EXHIBIT A-l Form of Notice of Borrowing ______________, ____ Canadian Imperial
Bank of Commerce, New York Branch CIBC-CPS-US Loan Operations 595 Bay Street,
5th Floor Toronto, ON M5G 2C2 Email : mailbox.USLoanOperations@cibc.com Ladies
and Gentlemen: This notice shall constitute a “Notice of Borrowing” pursuant to
Section 2.03 of the $100,000,000 Term Loan Credit Agreement dated as of April 1,
2020 (the “Credit Agreement”) among PPL Capital Funding, Inc., as Borrower, PPL
Corporation, as Guarantor, the lending institutions party thereto from time to
time and Canadian Imperial Bank of Commerce, New York Branch, as Administrative
Agent. Terms defined in the Credit Agreement and not otherwise defined herein
have the respective meanings provided for in the Credit Agreement. 1. The date
of the Borrowing will be _______________, _____________.1 2. The aggregate
principal amount of the Borrowing will be __________.2 3. The Borrowing will
consist of [Base Rate] [ Euro-Dollar] Loans. 4. The initial Interest Period for
the Loans comprising such Borrowing shall be __________________.3 [Insert
appropriate delivery instructions, which shall include bank and account number].
1 Must be a Business Day. 2 Borrowings must be an aggregate principal amount of
$10,000,000 or any larger integral multiple of $1,000,000. 3 Applicable for
Euro-Dollar Loans only. Insert “one month”, “two months”, “three months” or “six
months” (subject to the provisions of the definition of “Interest Period”).
A-1-1 #93060257v4



--------------------------------------------------------------------------------



 
[exhibit10ahtmlfriendly064.jpg]
PPL CAPITAL FUNDING, INC. By: Name: Title: A-1-2 #93060257v4



--------------------------------------------------------------------------------



 
[exhibit10ahtmlfriendly065.jpg]
EXHIBIT A-2 Form of Notice of Conversion/Continuation ______________, ____
Canadian Imperial Bank of Commerce, New York Branch CIBC-CPS-US Loan Operations
595 Bay Street, 5th Floor Toronto, ON M5G 2C2 Email :
mailbox.USLoanOperations@cibc.com Ladies and Gentlemen: This notice shall
constitute a “Notice of Conversion/Continuation” pursuant to Section 2.06(d)(ii)
of the $100,000,000 Term Loan Credit Agreement dated as of April 1, 2020 (the
“Credit Agreement”) among PPL Capital Funding, Inc., as Borrower, PPL
Corporation, as Guarantor, the lending institutions party thereto from time to
time and Canadian Imperial Bank of Commerce, New York Branch, as Administrative
Agent. Terms defined in the Credit Agreement and not otherwise defined herein
have the respective meanings provided for in the Credit Agreement. 1. The Group
of Loans (or portion thereof) to which this notice applies is [all or a portion
of all Base Rate Loans currently outstanding] [all or a portion of all
Euro-Dollar Loans currently outstanding having an Interest Period of ___ months
and ending on the Election Date specified below]. 2. The date on which the
conversion/continuation selected hereby is to be effective is __________,
___________(the “Election Date”).4 3. The principal amount of the Group of Loans
(or portion thereof) to which this notice applies is $_________________.5 4.
[The Group of Loans (or portion thereof) which are to be converted will bear
interest based upon the [Base Rate] [Adjusted London Interbank Offered Rate].]
[The Group of Loans (or portion thereof) which are to be continued will bear
interest based upon the [Base Rate][Adjusted London Interbank Offered Rate].] 5.
The Interest Period for such Loans will be _______________.6 PPL CAPITAL
FUNDING, INC. By: Name: 4 Must be a Business Day. 5 May apply to a portion of
the aggregate principal amount of the relevant Group of Loans; provided that (i)
such portion is allocated ratably among the Loans comprising such Group and (ii)
the portion to which such notice applies, and the remaining portion to which it
does not apply, are each $10,000,000 or any larger integral multiple of
$1,000,000. 6 Applicable only in the case of a conversion to, or a continuation
of, Euro-Dollar Loans. Insert “one month”, “two months”, “three months” or “six
months” (subject to the provisions of the definition of Interest Period). A-2-1
#93060257v4



--------------------------------------------------------------------------------



 
[exhibit10ahtmlfriendly066.jpg]
Title: A-2-2 #93060257v4



--------------------------------------------------------------------------------



 
[exhibit10ahtmlfriendly067.jpg]
EXHIBIT B Form of Note FOR VALUE RECEIVED, the undersigned, PPL CAPITAL FUNDING,
INC., a Delaware corporation (the “Borrower”), promises to pay to
_________________ (the “Lender”) or its permitted successors and its registered
assigns, in accordance with the Credit Agreement (as hereinafter defined), the
principal sum of ____________________ AND _______/100s DOLLARS
($______________), or, if less, the principal amount of all Loans advanced by
the Lender to the Borrower pursuant to the Credit Agreement (as defined below),
plus interest as hereinafter provided. All capitalized terms used herein shall
have the meanings ascribed to them in that certain $100,000,000 Term Loan Credit
Agreement dated as of April 1, 2020 (as the same may be amended, modified or
supplemented from time to time, the “Credit Agreement”) by and among the
Borrower, PPL Corporation, as Guarantor, the lenders party thereto
(collectively, the “Lenders”) and Canadian Imperial Bank of Commerce, New York
Branch, as administrative agent (the “Administrative Agent”) for itself and on
behalf of the Lenders, except to the extent such capitalized terms are otherwise
defined or limited herein. The Borrower shall repay principal outstanding
hereunder from time to time, as necessary, in order to comply with the Credit
Agreement. All amounts paid by the Borrower shall be applied to the Obligations
in such order of application as provided in the Credit Agreement. A final
payment of all principal amounts and other Obligations then outstanding
hereunder shall be due and payable on the maturity date provided in the Credit
Agreement, or such earlier date as payment of the Loans shall be due, whether by
acceleration or otherwise. The Borrower shall be entitled to borrow, repay,
continue and convert the Lender’s Loans (or portions thereof) hereunder pursuant
to the terms and conditions of the Credit Agreement. Prepayment of the principal
amount of any Loan may be made as provided in the Credit Agreement. The Borrower
hereby promises to pay interest on the unpaid principal amount hereof as
provided in Article II of the Credit Agreement. Interest under this Note shall
also be due and payable when this Note shall become due (whether at maturity, by
reason of acceleration or otherwise). Overdue principal and, to the extent
permitted by law, overdue interest, shall bear interest payable on DEMAND at the
default rate as provided in the Credit Agreement. In no event shall the amount
of interest due or payable hereunder exceed the maximum rate of interest allowed
by applicable law, and in the event any such payment is inadvertently made by
the Borrower or inadvertently received by the Lender, then such excess sum shall
be credited as a payment of principal, unless the Borrower shall notify the
Lender in writing that it elects to have such excess sum returned forthwith. It
is the express intent hereof that the Borrower not pay and the Lender not
receive, directly or indirectly in any manner whatsoever, interest in excess of
that which may legally be paid by the Borrower under applicable law. All parties
now or hereafter liable with respect to this Note, whether the Borrower, any
guarantor, endorser or any other Person or entity hereby waive presentment for
payment, demand, notice of non- payment or dishonor, protest and notice of
protest of this Note. No delay or omission on the part of the Lender or its
permitted successors and its registered assigns in exercising its rights under
this Note, or delay or omission on the part of the Lender or its B-1 #93060257v4



--------------------------------------------------------------------------------



 
[exhibit10ahtmlfriendly068.jpg]
permitted successors and its registered assigns, the Administrative Agent or the
Lenders collectively, or any of them, in exercising its or their rights under
the Credit Agreement or under any other Loan Document, or course of conduct
relating thereto, shall operate as a waiver of such rights or any other right of
the Lender or its permitted successors and its registered assigns, nor shall any
waiver by the Lender or its permitted successors and its registered assigns, the
Administrative Agent, the Required Lenders or the Lenders collectively, or any
of them, of any such right or rights on any one occasion be deemed a bar to, or
waiver of, the same right or rights on any future occasion. This Note is one of
the Notes referred to in, and evidences the Lender’s Loans (or portion thereof)
under, and is entitled to the benefits and subject to the terms of, the Credit
Agreement, which contains provisions with respect to the acceleration of the
maturity of this Note upon the happening of certain stated events, and
provisions for prepayment. This Note is entitled to the benefit of the Guaranty
of the Guarantor, as set forth in the Credit Agreement. Reference is made to the
Credit Agreement for a description of the terms and conditions of such Guaranty,
and the respective rights and limitations of the Lender, the Borrower and the
Guarantor thereunder. Unless and until an Assignment and Acceptance effecting
the assignment or transfer of the obligations evidenced hereby shall have been
accepted by the Administrative Agent and recorded in the Register as provided in
the Credit Agreement, the Borrower and the Administrative Agent shall be
entitled to deem and treat the Lender as the owner and holder of this Note and
the Loan evidenced hereby. This Note shall be governed by and construed in
accordance with the internal laws of the State of New York. [THE REMAINDER OF
THIS PAGE INTENTIONALLY LEFT BLANK] B-2 #93060257v4



--------------------------------------------------------------------------------



 
[exhibit10ahtmlfriendly069.jpg]
IN WITNESS WHEREOF, the undersigned has caused this Note to be executed by its
duly authorized representative as of the day and year first above written. PPL
CAPITAL FUNDING, INC. By: Name: Title: #93060257v4



--------------------------------------------------------------------------------



 
[exhibit10ahtmlfriendly070.jpg]
EXHIBIT C Form of Assignment and Assumption Agreement This Assignment and
Assumption (the “Assignment and Assumption”) is dated as of the Effective Date
set forth below and is entered into by and between [the] [each] 7 Assignor
identified on the Schedules hereto as “Assignor” [or “Assignors” (collectively,
the “Assignors” and each] an “Assignor”) and [the] [each]8 Assignee identified
on the Schedules hereto as “Assignee” or “Assignees” (collectively, the
“Assignees” and each an “Assignee”). [It is understood and agreed that the
rights and obligations of [the Assignors] [the Assignees]9 hereunder are several
and not joint.]10 Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the] [each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full. For an agreed
consideration, [the] [each] Assignor hereby irrevocably sells and assigns to
[the Assignee] [the respective Assignees], and [the] [each] Assignee hereby
irrevocably purchases and assumes from [the Assignor] [the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (a) all of [the Assignor’s] [the
respective Assignors’] rights and obligations in [its capacity as a Lender]
[their respective capacities as Lenders] under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor] [the respective Assignors]
under the respective facilities identified below (including without limitation
any guarantees included in such facilities) and (b) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of [the Assignor (in its capacity as a Lender)] [the respective
Assignors (in their respective capacities as Lenders)] against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (a)
above (the rights and obligations sold and assigned by [the] [any] Assignor to
[the] [any] Assignee pursuant to clauses (a) and (b) above being referred to
herein collectively as, the “Assigned Interest”). Each such sale and assignment
is without recourse to [the] [any] Assignor and, except as expressly provided in
this Assignment and Assumption, without representation or warranty by [the]
[any] Assignor. 1. Assignor: See Schedule attached hereto 2. Assignee: See
Schedule attached hereto 7 For bracketed language here and elsewhere in this
form relating to the Assignor(s), if the assignment is from a single Assignor,
choose the first bracketed language. If the assignment is from multiple
Assignors, choose the second bracketed language. 8 For bracketed language here
and elsewhere in this form relating to the Assignee(s), if the assignment is to
a single Assignee, choose the first bracketed language. If the assignment is to
multiple Assignees, choose the second bracketed language. 9 Select as
appropriate. 10 Include bracketed language if there are either multiple
Assignors or multiple Assignees. C-1 #93060257v4



--------------------------------------------------------------------------------



 
[exhibit10ahtmlfriendly071.jpg]
3. Borrower: PPL Capital Funding, Inc. 4. Administrative Agent: Canadian
Imperial Bank of Commerce, New York Branch, as the administrative agent under
the Credit Agreement 5. Credit Agreement: The $100,000,000 Term Loan Credit
Agreement dated as of April 1, 2020 by and among PPL Capital Funding, Inc., as
Borrower, PPL Corporation, as Guarantor, the Lenders party thereto and Canadian
Imperial Bank of Commerce, New York Branch, as Administrative Agent (as amended,
restated, supplemented or otherwise modified) 6. Assigned Interest: See Schedule
attached hereto [7. Trade Date: ______________________]11 [REMAINDER OF PAGE
INTENTIONALLY LEFT BLANK] 11 To be completed if the Assignor(s) and the
Assignee(s) intend that the minimum assignment amount is to be determined as of
the Trade Date. C-2 #93060257v4



--------------------------------------------------------------------------------



 
[exhibit10ahtmlfriendly072.jpg]
Effective Date: _____________, 20____ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.] The terms set forth in this Assignment and Assumption are hereby
agreed to: ASSIGNOR [NAME OF ASSIGNOR] By:
________________________________________ Title: ASSIGNEE See Schedule attached
hereto C-3 #93060257v4



--------------------------------------------------------------------------------



 
[exhibit10ahtmlfriendly073.jpg]
[Consented to and]12 Accepted: CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK
BRANCH, as Administrative Agent By Title: [Consented to:]13 PPL CAPITAL FUNDING,
INC. By __________________________________ Title: 12 To be added only if the
consent of the Administrative Agent is required by the terms of the Credit
Agreement. 13 To be added only if the consent of the Borrower is required by the
terms of the Credit Agreement. C-4 #93060257v4



--------------------------------------------------------------------------------



 
[exhibit10ahtmlfriendly074.jpg]
SCHEDULE To Assignment and Assumption By its execution of this Schedule, the
Assignee(s) agree(s) to the terms set forth in the attached Assignment and
Assumption. Assigned Interests: Aggregate Amount of Amount of Percentage
Assigned of CUSIP Number Commitment/ Loans for Commitment/ Loans Commitment/
Loans16 all Lenders14 Assigned15 $ $ % [NAME OF ASSIGNEE]17 [and is an Affiliate
of [identify Lender]]18 14 Amount to be adjusted by the counterparties to take
into account any payments or prepayments made between the Trade Date and the
Effective Date. 15 Amount to be adjusted by the counterparties to take into
account any payments or prepayments made between the Trade Date and the
Effective Date. 16 Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder. 17 Add additional signature blocks,
as needed. 18 Select as applicable. C-5 #93060257v4



--------------------------------------------------------------------------------



 
[exhibit10ahtmlfriendly075.jpg]
ANNEX 1 to Assignment and Assumption TERM LOAN CREDIT AGREEMENT DATED AS OF
APRIL 1, 2020 BY AND AMONG PPL CAPITAL FUNDING, INC., AS BORROWER, PPL
CORPORATION, AS GUARANTOR THE LENDERS PARTY THERETO AND CANADIAN IMPERIAL BANK
OF COMMERCE, NEW YORK BRANCH, AS ADMINISTRATIVE AGENT STANDARD TERMS AND
CONDITIONS FOR ASSIGNMENT AND ASSUMPTION 1. Representations and Warranties. 1.1
Assignor. [The] [Each] Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of [the] [the relevant] Assigned Interest, (ii) [the]
[such] Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document. 1.2.
Assignee. [The] [Each] Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 6.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the] [the relevant] Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender and (vi) based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, [the] [any] Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations that by the terms of the Loan Documents are
required to be performed by it as a Lender. 2. Payments. From and after the
Effective Date, the Administrative Agent shall make all payments in respect of
the Assigned Interest (including payments of principal, interest, fees and other
C-6 #93060257v4



--------------------------------------------------------------------------------



 
[exhibit10ahtmlfriendly076.jpg]
amounts) to the Assignor for amounts that have accrued to but excluding the
Effective Date and to the Assignee for amounts that have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee. 3.
General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by and construed in accordance with the internal laws of the State of New York.
C-7 #93060257v4



--------------------------------------------------------------------------------



 
[exhibit10ahtmlfriendly077.jpg]
EXHIBIT D Forms of Opinion of Counsel for the Loan Parties [see attached] D-1
#93060257v4



--------------------------------------------------------------------------------



 
[exhibit10ahtmlfriendly078.jpg]
EXHIBIT E-1 FORM OF U.S. TAX COMPLIANCE CERTIFICATE (For Non-U.S. Lenders That
Are Not Partnerships For U.S. Federal Income Tax Purposes) Reference is hereby
made to the Credit Agreement dated as of April 1, 2020 (as amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among PPL
Capital Funding, Inc., as the Borrower, PPL Corporation, as the Guarantor, and
Canadian Imperial Bank of Commerce, New York Branch, as the Administrative
Agent, and the Lenders from time to time party thereto. Pursuant to the
provisions of Section 2.15 of the Credit Agreement, the undersigned hereby
certifies that (i) it is the sole record and beneficial owner of the Loan(s) (as
well as any Note(s) evidencing such Loan(s)) in respect of which it is providing
this certificate, (ii) it is not a “bank” within the meaning of Section
881(c)(3)(A) of the Code, (iii) it is not a “ten percent shareholder” of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv) it is
not a “controlled foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Code. The undersigned has furnished the
Administrative Agent and the Borrower with a certificate of its non-U.S. Person
status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing this certificate,
the undersigned agrees that (1) if the information provided in this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement. [NAME OF LENDER] By:_________________________________ Name:
Title: Date: ________ __, 20[ ] E-1-1 #93060257v4



--------------------------------------------------------------------------------



 
[exhibit10ahtmlfriendly079.jpg]
EXHIBIT E-2 FORM OF U.S. TAX COMPLIANCE CERTIFICATE (For Non-U.S. Participants
That Are Not Partnerships For U.S. Federal Income Tax Purposes) Reference is
hereby made to the Credit Agreement dated as of April 1, 2020 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among PPL Capital Funding, Inc., as the Borrower, PPL Corporation, as the
Guarantor, and Canadian Imperial Bank of Commerce, New York Branch, as the
Administrative Agent, and the Lenders from time to time party thereto. Pursuant
to the provisions of Section 2.15 of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is
not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a “ten percent shareholder” of the Borrower within the meaning of Section
871(h)(3)(B) of the Code and (iv) it is not a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code. The
undersigned has furnished its participating Lender with a certificate of its
non- U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided in
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments. Unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement. [NAME OF PARTICIPANT]
By:_________________________________ Name: Title: Date: ________ __, 20[ ] E-2-1
#93060257v4



--------------------------------------------------------------------------------



 
[exhibit10ahtmlfriendly080.jpg]
EXHIBIT E-3 FORM OF U.S. TAX COMPLIANCE CERTIFICATE (For Non-U.S. Participants
That Are Partnerships For U.S. Federal Income Tax Purposes) Reference is hereby
made to the Credit Agreement dated as of April 1, 2020 (as amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among PPL
Capital Funding, Inc., as the Borrower, PPL Corporation, as the Guarantor, and
Canadian Imperial Bank of Commerce, New York Branch, as the Administrative
Agent, and the Lenders from time to time party thereto. Pursuant to the
provisions of Section 2.15 of the Credit Agreement, the undersigned hereby
certifies that (i) it is the sole record owner of the participation in respect
of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such participation, (iii)
with respect such participation, neither the undersigned nor any of its direct
or indirect partners/members is a “bank” extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct or
indirect partners/members is a “ten percent shareholder” of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a “controlled foreign corporation” related to the
Borrower as described in Section 881(c)(3)(C) of the Code. The undersigned has
furnished its participating Lender with IRS Form W-8IMY accompanied by one of
the following forms from each of its partners/members that is claiming the
portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form W-8BEN-E or
(ii) an IRS Form W- 8IMY accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E
from each of such partner’s/member’s beneficial owners that is claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided in this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments. Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT] By:_________________________________ Name: Title: Date:
________ __, 20[ ] E-3-1 #93060257v4



--------------------------------------------------------------------------------



 
[exhibit10ahtmlfriendly081.jpg]
EXHIBIT E-4 FORM OF U.S. TAX COMPLIANCE CERTIFICATE (For Non-U.S. Lenders That
Are Partnerships For U.S. Federal Income Tax Purposes) Reference is hereby made
to the Credit Agreement dated as of April 1, 2020 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among PPL Capital
Funding, Inc., as the Borrower, PPL Corporation, as the Guarantor, and Canadian
Imperial Bank of Commerce, New York Branch, as the Administrative Agent, and the
Lenders from time to time party thereto. Pursuant to the provisions of Section
2.15 of the Credit Agreement, the undersigned hereby certifies that (i) it is
the sole record owner of the Loan(s) (as well as any Note(s) evidencing such
Loan(s)) in respect of which it is providing this certificate, (ii) its direct
or indirect partners/members are the sole beneficial owners of such Loan(s) (as
well as any Note(s) evidencing such Loan(s)), (iii) with respect to the
extension of credit pursuant to this Credit Agreement or any other Loan
Document, neither the undersigned nor any of its direct or indirect
partners/members is a “bank” extending credit pursuant to a loan agreement
entered into in the ordinary course of its trade or business within the meaning
of Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a “ten percent shareholder” of the Borrower within the
meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a “controlled foreign corporation” related to the
Borrower as described in Section 881(c)(3)(C) of the Code. The undersigned has
furnished the Administrative Agent and the Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided in this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement. [NAME OF LENDER] By:_________________________________ Name:
Title: Date: ________ __, 20[ ] E-4-1 #93060257v4



--------------------------------------------------------------------------------



 